Exhibit 10.1
Published CUSIP Number:                     
EXECUTION COPY
 
$175,000,000
CREDIT AGREEMENT
among
EZCORP, INC.,
as Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
BBVA COMPASS BANK
as Syndication Agent
Dated as of May 10, 2011
WELLS FARGO SECURITIES, LLC,
and
BBVA COMPASS BANK
as Joint Lead Arrangers and Joint Bookrunners
(LOGO) [d82245d8224501.gif]
 

  Prepared by:   (KING & SPALDING LOGO) [d82245d8224502.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    31  
Section 1.3 Accounting Terms
    32  
Section 1.4 Time References
    33  
Section 1.5 Execution of Documents
    33    
ARTICLE II THE LOANS; AMOUNT AND TERMS
    33  
Section 2.1 Revolving Loans
    33  
Section 2.2 Incremental Loans
    35  
Section 2.3 Letter of Credit Subfacility
    38  
Section 2.4 Swingline Loan Subfacility
    42  
Section 2.5 Fees
    44  
Section 2.6 Commitment Reductions
    45  
Section 2.7 Prepayments
    46  
Section 2.8 Default Rate and Payment Dates
    47  
Section 2.9 Conversion Options
    47  
Section 2.10 Computation of Interest and Fees; Usury
    48  
Section 2.11 Pro Rata Treatment and Payments
    49  
Section 2.12 Non-Receipt of Funds by the Administrative Agent
    52  
Section 2.13 Inability to Determine Interest Rate
    53  
Section 2.14 Yield Protection
    54  
Section 2.15 Compensation for Losses; Eurocurrency Liabilities
    55  
Section 2.16 Taxes
    56  
Section 2.17 Indemnification; Nature of Issuing Lender’s Duties
    60  
Section 2.18 Illegality
    61  
Section 2.19 Replacement of Lenders
    62  
Section 2.20 Cash Collateral
    63  
Section 2.21 Defaulting Lenders
    64    
ARTICLE III REPRESENTATIONS AND WARRANTIES
    67  
Section 3.1 Financial Condition
    67  
Section 3.2 No Material Adverse Effect
    67  
Section 3.3 Corporate Existence; Compliance with Law; Patriot Act Information
    67  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    68  
Section 3.5 No Legal Bar; No Default
    68  
Section 3.6 No Material Litigation
    69  
Section 3.7 Investment Company Act; etc.
    69  
Section 3.8 Margin Regulations
    69  
Section 3.9 ERISA
    69  
Section 3.10 Environmental Matters
    70  
Section 3.11 Use of Proceeds
    71  
Section 3.12 Subsidiaries; Joint Ventures; Partnerships
    71  
Section 3.13 Ownership
    71  

i



--------------------------------------------------------------------------------



 



                Page  
Section 3.14 Consent; Governmental Authorizations
    71  
Section 3.15 Taxes
    71  
Section 3.16 Collateral Representations
    72  
Section 3.17 Solvency
    72  
Section 3.18 Compliance with FCPA
    72  
Section 3.19 No Burdensome Restrictions
    72  
Section 3.20 Brokers’ Fees
    72  
Section 3.21 Labor Matters
    72  
Section 3.22 Accuracy and Completeness of Information
    73  
Section 3.23 Material Contracts
    73  
Section 3.24 Insurance
    73  
Section 3.25 Security Documents
    73  
Section 3.26 Subordinated Debt
    73  
Section 3.27 Anti-Terrorism Laws
    74  
Section 3.28 Compliance with OFAC Rules and Regulations
    74    
ARTICLE IV CONDITIONS PRECEDENT
    74  
Section 4.1 Conditions to Closing Date
    74  
Section 4.2 Conditions to All Extensions of Credit
    79    
ARTICLE V AFFIRMATIVE COVENANTS
    80  
Section 5.1 Financial Statements
    80  
Section 5.2 Certificates; Other Information
    81  
Section 5.3 Payment of Taxes and Other Obligations
    82  
Section 5.4 Conduct of Business; Maintenance of Existence; Consents
    82  
Section 5.5 Maintenance of Property; Insurance
    83  
Section 5.6 Maintenance of Books and Records
    83  
Section 5.7 Notices
    83  
Section 5.8 Environmental Laws
    85  
Section 5.9 Financial Covenants
    85  
Section 5.10 Additional Guarantors
    86  
Section 5.11 Compliance with Law
    86  
Section 5.12 Pledged Assets
    86  
Section 5.13 Further Assurances and Post-Closing Covenants
    87  
Section 5.14 Use of Proceeds
    88    
ARTICLE VI NEGATIVE COVENANTS
    88  
Section 6.1 Indebtedness
    89  
Section 6.2 Liens
    90  
Section 6.3 Nature of Business
    93  
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
    93  
Section 6.5 Advances, Investments and Loans
    94  
Section 6.6 Transactions with Affiliates
    96  
Section 6.7 [Intentionally Omitted]
    96  
Section 6.8 Corporate Changes
    96  
Section 6.9 Limitation on Restricted Actions
    96  
Section 6.10 Restricted Payments
    97  
Section 6.11 Amendment of Subordinated Debt
    97  

ii



--------------------------------------------------------------------------------



 



                Page  
Section 6.12 Sale Leasebacks
    97  
Section 6.13 [Intentionally Omitted]
    98  
Section 6.14 Unrestricted Entities
    98    
ARTICLE VII EVENTS OF DEFAULT
    99  
Section 7.1 Events of Default
    99  
Section 7.2 Acceleration; Remedies
    102    
ARTICLE VIII THE ADMINISTRATIVE AGENT
    103  
Section 8.1 Appointment and Authority
    103  
Section 8.2 Nature of Duties
    103  
Section 8.3 Exculpatory Provisions
    104  
Section 8.4 Reliance by Administrative Agent
    104  
Section 8.5 Notice of Default
    105  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    105  
Section 8.7 Indemnification
    106  
Section 8.8 Administrative Agent in Its Individual Capacity
    106  
Section 8.9 Successor Administrative Agent
    106  
Section 8.10 Collateral and Guaranty Matters
    107  
Section 8.11 Bank Products
    108    
ARTICLE IX MISCELLANEOUS
    108  
Section 9.1 Amendments, Waivers, Consents and Release of Collateral
    108  
Section 9.2 Notices
    111  
Section 9.3 No Waiver; Cumulative Remedies
    113  
Section 9.4 Survival of Representations and Warranties
    113  
Section 9.5 Payment of Expenses and Taxes; Indemnity
    113  
Section 9.6 Successors and Assigns; Participations
    115  
Section 9.7 Right of Set-off; Sharing of Payments
    120  
Section 9.8 Table of Contents and Section Headings
    121  
Section 9.9 Counterparts; Effectiveness; Electronic Execution
    121  
Section 9.10 Severability
    122  
Section 9.11 Integration
    122  
Section 9.12 Governing Law
    122  
Section 9.13 Consent to Jurisdiction; Service of Process and Venue
    122  
Section 9.14 Confidentiality
    123  
Section 9.15 Acknowledgments
    124  
Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages
    124  
Section 9.17 Patriot Act Notice
    124  
Section 9.18 Resolution of Drafting Ambiguities
    125  
Section 9.19 Continuing Agreement
    125  
Section 9.20 Press Releases and Related Matters
    125  
Section 9.21 Appointment of Borrower
    125  
Section 9.22 No Advisory or Fiduciary Responsibility
    126  
Section 9.23 Responsible Officers
    126    
ARTICLE X GUARANTY
    127  
Section 10.1 The Guaranty
    127  
Section 10.2 Bankruptcy
    127  

iii



--------------------------------------------------------------------------------



 



                Page  
Section 10.3 Nature of Liability
    128  
Section 10.4 Independent Obligation
    128  
Section 10.5 Authorization
    128  
Section 10.6 Reliance
    129  
Section 10.7 Waiver
    129  
Section 10.8 Limitation on Enforcement
    130  
Section 10.9 Confirmation of Payment
    130  

iv



--------------------------------------------------------------------------------



 



     
Schedules
     
Schedule 1.1(c)
  Existing Letters of Credit
Schedule 3.23
  Material Contracts
Schedule 6.1(b)
  Indebtedness
Schedule 6.2(i)
  Liens
Schedule 6.5(b)
  Investments  
Exhibits
     
Exhibit 1.1(a)
  Form of Account Designation Notice
Exhibit 1.1(b)
  Form of Assignment and Assumption
Exhibit 1.1(c)
  Form of Joinder Agreement
Exhibit 1.1(d)
  Form of Notice of Borrowing
Exhibit 1.1(e)
  Form of Notice of Conversion/Extension
Exhibit 1.1(f)
  Form of Permitted Acquisition Certificate
Exhibit 1.1(g)
  Form of Bank Product Provider Notice
Exhibit 2.1(e)
  Form of Revolving Loan Note
Exhibit 2.4(d)
  Form of Swingline Loan Note
Exhibit 2.16
  Form of U.S. Tax Compliance Certificate
Exhibit 4.1(b)
  Form of Officer’s Certificate
Exhibit 4.1(f)
  Form of Solvency Certificate
Exhibit 4.1(o)
  Form of Financial Condition Certificate
Exhibit 5.2(a)
  Form of Officer’s Compliance Certificate

v



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT, dated as of May 10, 2011, is by and among EZCORP,
INC., a Delaware corporation (the “Borrower”), the Guarantors (as hereinafter
defined), the Lenders (as hereinafter defined) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Credit Parties (as hereinafter defined) have requested that
the Lenders make loans and other financial accommodations to the Credit Parties
in an aggregate amount of up to $175,000,000, as more particularly described
herein; and
     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms.
     As used in this Agreement, terms defined in the preamble to this Agreement
have the meanings therein indicated, and the following terms have the following
meanings:
     “Account Designation Notice” shall mean the Account Designation Notice
dated as of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).
     “Accumulated Other Comprehensive Income or Loss” means, at any particular
time, the amount shown in the equity section of the Borrower’s consolidated
balance sheet under the same or similar title, or, if presented on the balance
sheet using a different name, having such meaning as specified in GAAP.
     “Acquired Indebtedness” shall mean Indebtedness of the type described in
Section 6.1(b)(ii).
     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement in accordance with Section 5.10.
     “Administrative Agent” or “Agent” shall have the meaning set forth in the
first paragraph of this Agreement and shall include any successors in such
capacity.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
     “Affiliate” shall mean, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.
     “Agent Parties” shall have the meaning set forth in Section 9.2(d)(ii).
     “Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all Revolving Lenders at such time.
     “Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wells Fargo at its
principal office in Charlotte, North Carolina as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. Any change in the Alternate Base Rate due to a change in any of
the foregoing will become effective on the effective date of such change in the
Federal Funds Rate, the Prime Rate or LIBOR for an Interest Period of one
(1) month. Notwithstanding anything contained herein to the contrary, to the
extent that the provisions of Section 2.13 shall be in effect in determining
LIBOR pursuant to clause (c) hereof, the Alternate Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.
     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed
into law on September 23, 2001.

2



--------------------------------------------------------------------------------



 



     “Applicable Margin” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect (based on the Total Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
that are Alternate Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin”, (b) Revolving Loans that are LIBO Rate Loans shall be
the percentage set forth under the column “LIBOR Margin & L/C Fee”, (c) the
Letter of Credit Fee shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, and (d) the Commitment Fee shall be the percentage set forth
under the column “Commitment Fee”:
Applicable Margin

                          LIBOR             Total Leverage   Margin   Base Rate
    Level   Ratio   & L/C Fee   Margin   Commitment Fee I   ≥ 1.50 to 1.00  
2.75%   1.75%   0.50%
II
  ≥ 1.00 to 1.00 but < 1.50 to 1.00   2.50%   1.50%   0.50%
III
  ≥ 0.50 to 1.00 but < 1.00 to 1.00   2.25%   1.25%   0.375%
IV
  < 0.50 to 1.00   2.00%   1.00%   0.375%

     The Applicable Margin shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(a) (each an “Interest
Determination Date”). Such Applicable Margin shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(a), the Applicable Margin shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Total Leverage Ratio. Notwithstanding the foregoing, the initial
Applicable Margins shall be set with pricing no lower than that set forth in
Level II until the financial information and certificates required to be
delivered pursuant to Section 5.1 and 5.2(a) for the first full fiscal quarter
to occur following the Closing Date have been delivered to the Administrative
Agent, for distribution to the Lenders; provided that if the quarterly financial
information as of the most recent Interest Determination Date would result in a
higher Applicable Margin (i.e. Level I), such higher Applicable Margin shall
apply. In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2(a) is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the

3



--------------------------------------------------------------------------------



 



application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) pay to the Administrative Agent for the benefit of the
Lenders within three (3) Business Days after its receipt of demand therefor the
accrued additional interest and other fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.8 and 7.1.
     “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentage shall be determined based on the Revolving Commitments
most recently in effect, giving effect to any assignments.
     “Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”
     “Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
     “Arrangers” shall mean WFS and BBVA Compass Bank.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.
     “Australian Dollars” shall mean the lawful currency of the Commonwealth of
Australia.
     “Authorized Officers” shall mean the Responsible Officers and any other
officer of a Credit Party that is duly authorized to execute and deliver, on
behalf of such Credit Party, the Credit Agreement and the other Credit Documents
to which such Credit Party is a party.
     “Bank Product” shall mean any of the following products, services or
facilities extended to any Credit Party by any Bank Product Provider: (a) Cash
Management Services; (b) products under any Hedging Agreement; and
(c) commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b), the
applicable Bank Product Provider must have previously provided a Bank Product
Provider Notice to the Administrative Agent which shall provide the following
information: (i) the existence of such Bank Product and (ii) the maximum dollar
amount (if reasonably capable of being determined) of obligations

4



--------------------------------------------------------------------------------



 



arising thereunder (the “Bank Product Amount”). The Bank Product Amount may be
changed from time to time upon written notice to the Administrative Agent by the
Bank Product Provider. Any Bank Product established from and after the time that
the Lenders have received written notice from the Company or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 9.1, shall not be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b).
     “Bank Product Amount” shall have the meaning set forth in the definition of
Bank Product.
     “Bank Product Debt” shall mean the Indebtedness and other obligations of
any Credit Party relating to Bank Products.
     “Bank Product Provider” shall mean any Person that provides Bank Products
to a Credit Party to the extent that (a) such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Bank Product but has ceased to be a Lender (or
whose Affiliate has ceased to be a Lender) under the Credit Agreement or
(b) such Person is a Lender or an Affiliate of a Lender on the Closing Date and
the Bank Product was entered into on or prior to the Closing Date (even if such
Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).
     “Bank Product Provider Notice” shall mean a notice substantially in the
form of Exhibit 1.1(g).
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bankruptcy Event” shall mean any of the events described in
Section 7.1(f).
     “Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.
     “Brady Act” shall mean the Brady Handgun Violence Prevention Act §
102(s)(1), 18 U.S.C.A. § 922(s)(1).
     “Business” shall have the meaning set forth in Section 3.10(b).
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks in Charlotte, North Carolina or New York, New York
are authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBO
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

5



--------------------------------------------------------------------------------



 



     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
     “Cash Collateralize” shall mean to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender or Swingline Lender (as applicable) and the Lenders, as
collateral for LOC Obligations, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Issuing
Lender or Swingline Lender benefiting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or the Swingline Lender. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
     “Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any Revolving Lender or
other domestic commercial bank of recognized standing having capital and surplus
in excess of $500,000,000 or (ii) any bank whose short-term commercial paper
rating at the time of the acquisition thereof is at least A-1 or the equivalent
thereof from S&P or is at least P-1 or the equivalent thereof from Moody’s (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 364 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a term of not more than thirty
(30) days with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) money market accounts subject to
Rule 2a-7 of the Investment Company Act of 1940 (“Rule 2a-7”) which consist
primarily of cash and cash equivalents set forth in clauses (a) through
(e) above and of which 95% shall at all times be comprised of First Tier
Securities (as defined in Rule 2a-7) and any remaining amount shall at all times
be comprised of Second Tier Securities (as defined in Rule 2a-7) and (g) shares
of any so-called “money market fund”; provided that such fund is registered
under the Investment Company Act of 1940, has net assets of at least
$500,000,000 and has an investment portfolio with an average maturity of
365 days or less.

6



--------------------------------------------------------------------------------



 



     “Cash Management Services” shall mean any services provided from time to
time to any Credit Party in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services and all other treasury and cash management services.
     “CCV” shall mean Cash Converters International, Limited, an Australian
corporation.
     “CCV Acquisition” shall mean an acquisition or any series of related
acquisitions by the Borrower and/or a Subsidiary of the Borrower of sufficient
Voting Stock or economic interests of CCV such that, when combined with the
Voting Stock of CCV owned by the Borrower on the Closing Date, results in the
ownership by the Borrower and/or a Subsidiary of the Borrower of a majority of
the outstanding Voting Stock or economic interests of CCV so long as:
     (i) no Default or Event of Default shall then exist or would exist
immediately after giving effect thereto;
     (ii) the aggregate purchase price consideration shall not exceed
$75,000,000 Australian Dollars; and
     (iii) (A) the Borrower shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to the acquisition on a Pro
Forma Basis, (1) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 5.9 and (2) the Total Leverage Ratio shall be at
least 0.25 to 1.0 less than the then required Total Leverage Ratio set forth in
Section 5.9 and (B) the Administrative Agent shall have received (1) audited
financial statements of CCV for its two most recent fiscal years and unaudited
financial statements for any fiscal half-years ended within the fiscal year to
date and (2) a certificate executed by an Authorized Officer of the Borrower
certifying that both before and immediately after giving effect to the
consummation of such acquisition, no Default or Event of Default exists.
     “CCV Joint Ventures” shall mean (a) any joint venture to be established by
the Borrower and/or one of its Subsidiaries and CCV to develop a business
similar to the CCV business in all geographical areas within North America and
South America using certain assets, contracts and intellectual property rights
to be transferred by CCV and its related entities and (b) any joint venture to
be established by the Borrower and/or one of its Subsidiaries to develop a
business similar to the CCV business in all geographical areas outside of
Australia, the United Kingdom, North America and South America using certain
assets, contracts and intellectual property rights to be transferred by CCV and
its related entities.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority;

7



--------------------------------------------------------------------------------



 



provided, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case not be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Change of Control” shall mean, at any time, any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act), other than,
directly or indirectly, (i) Phillip E. Cohen, (ii) the spouse and lineal
descendants and spouses of lineal descendents of Phillip E. Cohen, (iii) the
estates or legal representatives of any Person named in clauses (i) or (ii) or
(iv) trusts established for the benefit of any Person named in clauses (i) or
(ii), directly or indirectly, is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of fifty percent (50%) or more of
the then outstanding Voting Stock of the Borrower.
     “Closing Date” shall mean the date of this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) all
real property or leased real property owned or leased by any of the Credit
Parties, (b) any personal property of the Credit Parties where the
Administrative Agent and the Borrower agree that the cost of obtaining a
security interest in such assets are excessive in relation to the value afforded
thereby, (c) any account, instrument, chattel paper or other obligation or
property of any kind due from, owed by, or belonging to, a Sanctioned Person or
Sanctioned Entity, (d) any lease in which the lessee is a Sanctioned Person or
Sanctioned Entity, (e) any Equity Interests that are not required to be pledged
by any Credit Party under Section 5.12 and (f) any personal property to the
extent no grant of a security interest is required pursuant to Section 5.10.
     “Commitment” shall mean the Revolving Commitments, the LOC Commitment and
the Swingline Commitment, individually or collectively, as appropriate.
     “Commitment Fee” shall have the meaning set forth in Section 2.5(a).
     “Commitment Letter” shall mean that certain Commitment Letter dated as of
March 1, 2011 by and among, Wells Fargo, WFS and the Borrower.

8



--------------------------------------------------------------------------------



 



     “Commitment Period” shall mean (a) with respect to Revolving Loans and
Swingline Loans, the period from and including the Closing Date to but excluding
the Revolver Maturity Date and (b) with respect to Letters of Credit, the period
from and including the Closing Date to but excluding the date that is thirty
(30) days prior to the Revolver Maturity Date.
     “Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001(b)(1) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such Section, Section 414(m) or 414(o) of the Code.
     “Consolidated” shall mean, when used with reference to financial statements
or financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP; provided that when used in connection with the
calculation of the financial covenants set forth in Section 5.9 or any component
definition thereof, the amounts (whether positive or negative) attributable to
minority interests held by equity holders of the Subsidiaries shall be excluded.
     “Consolidated Capital Expenditures” shall mean, as of any date of
determination for the four (4) consecutive fiscal quarter period ending on such
date, all expenditures of the Credit Parties and their Restricted Subsidiaries
on a Consolidated basis for such period that in accordance with GAAP would be
classified as capital expenditures, including, without limitation, Capital Lease
Obligations. The term “Consolidated Capital Expenditures” shall not include
(a) any Permitted Acquisition, (b) the CCV Acquisition; (c) any Investment
permitted by Section 6.5(h) or (d) capital expenditures in respect of the
reinvestment of proceeds from insurance.
     “Consolidated EBITDA” shall mean, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, without
duplication, (a) Consolidated Net Income for such period plus (b) the sum of the
following to the extent deducted in calculating Consolidated Net Income for such
period: (i) Consolidated Interest Expense for such period, (ii) tax expense
(including, without limitation, any federal, state, local and foreign income and
similar taxes) of the Credit Parties and their Subsidiaries for such period on a
Consolidated basis, (iii) depreciation and amortization expense of the Credit
Parties and their Subsidiaries for such period on a Consolidated basis and
(iv) other material non-cash charges (excluding reserves for future cash
charges) of the Credit Parties and their Subsidiaries for such Period minus
(c) any material non-cash gains during such period. Consolidated EBITDA will
exclude all extraordinary items of income and loss.
     “Consolidated Funded Debt” shall mean, as of any date of determination,
Funded Debt of the Credit Parties and their Subsidiaries on a Consolidated
basis.

9



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, all
interest expense (excluding amortization of debt discount and premium, but
including the interest component under Capital Leases and synthetic leases, tax
retention operating leases, off-balance sheet loans and similar off-balance
sheet financing products) for such period of the Credit Parties and their
Subsidiaries on a Consolidated basis.
     “Consolidated Net Income” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, the
aggregate net income or loss (excluding extraordinary losses and gains) of the
Borrower and its consolidated Subsidiaries on a Consolidated basis for such
period, calculated in accordance with GAAP; provided that there shall be
excluded from such calculation the income or loss of any Person (other than a
Subsidiary) of which the Borrower or any Subsidiary owns Capital Stock, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of the Credit Parties during such period.
     “Consolidated Rent Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, all rent
expense for such period of the Credit Parties and their Subsidiaries on a
Consolidated basis.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.
     “Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.
     “Corporate Investment Policy” shall mean that certain Corporate Investment
Policy adopted by the Borrower’s board of directors on July 21, 2006, as the
same may be amended or modified in accordance with Section 6.8.
     “Credit Documents” shall mean this Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or

10



--------------------------------------------------------------------------------



 



any Lender by any Credit Party in connection therewith (other than any
agreement, document, certificate or instrument related to a Bank Product).
     “Credit Party” shall mean any of the Borrower or the Guarantors.
     “Credit Party Obligations” shall mean, without duplication, (a) the
Obligations and (b) for purposes of the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, the sharing thereof
and/or payments from proceeds of the Collateral, all Bank Product Debt.
     “CSO LC Issuer” means, with respect to any CSO LC, the Borrower or any of
the Credit Parties that issued such CSO LC.
     “CSO LC” means, any letter of credit issued by a CSO LC Issuer to an
unaffiliated third party lender for the account of a borrower of a consumer loan
in connection with the CSO Program.
     “CSO LC Disbursement” means a disbursement by a CSO LC Issuer to an
unaffiliated third party lender in connection with a drawing under a CSO LC.
     “CSO Program” means the credit services organization program, or a
substantially similar program, implemented from time to time by the Borrower or
any of the Credit Parties in compliance with applicable provisions of law,
including without limitation in those instances where Texas law is applicable,
the Texas Finance Code and Sections 302 and 393 thereof.
     “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.
     “Default Rate” shall mean (a) when used with respect to the Obligations,
other than Letter of Credit Fees, an interest rate equal to (i) for Alternate
Base Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBO Rate Loans, (A) the LIBO Rate plus (B) the Applicable Margin applicable to
LIBO Rate Loans plus (C) 2.00% per annum, (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Margin applicable to Letter of
Credit Fees plus 2.00% per annum and (c) when used with respect to any other fee
or amount due hereunder, a rate equal to the Applicable Margin applicable to
Alternate Base Rate Loans plus 2.00% per annum.
     “Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender
that, as determined by the Administrative Agent (with notice to the Borrower of
such determination), (a)

11



--------------------------------------------------------------------------------



 



has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in Letters of Credit or Swingline Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or, except in
connection with a good faith dispute, under other agreements in which it commits
to extend credit, (c) has failed, within three Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
     “Disposition” shall have the meaning set forth in Section 6.4.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia; provided that “Domestic
Subsidiaries” shall not include any Subsidiary owned by a Foreign Subsidiary.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Issuing Lender and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender (or any of their Affiliates).
     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority or
common law regulating, relating to or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time be in effect during the term of this Agreement.

12



--------------------------------------------------------------------------------



 



     “Equity Interests” shall mean (a) in the case of a corporation, capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, including, without
limitation, options, warrants and any other “equity security” as defined in
Rule 3a11-1 of the Exchange Act.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
     “Existing Letter of Credit” shall mean each of the letters of credit
described by applicant, date of issuance, letter of credit number, amount,
beneficiary and the date of expiry on Schedule 1.1(c) hereto.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party under any Credit Document,
(a) any Net Income Taxes, (b) any Other Connection Taxes, (c) any U.S. federal
withholding Tax imposed by a law in effect at the time a Foreign Lender becomes
a party hereto (or designates a new lending office), with respect to any payment
made by or on account of any obligation of a U.S. Borrower to such Foreign
Lender, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of the assignment (or designation of a new lending
office), to receive additional amounts with respect to such withholding Tax
pursuant to Section 2.16(a), (d) Taxes attributable to a Foreign Lender’s
failure to comply with Section 2.16(f), (e) any U.S. federal withholding Tax
imposed on any payment of fees pursuant to Section 2.5 and (f) any Taxes imposed
on any “withholdable payment” payable to such recipient as a result of the
failure of such recipient to satisfy the applicable requirements as set forth in
FATCA.
     “Exposed L/C Obligations” shall have the meaning set forth in Section
2.21(a)(iii)(B).
     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender, any conversion of a Loan from one Type to another Type, any
extension of any Loan or the issuance, extension or renewal of, or participation
in, a Letter of Credit or Swingline Loan by such Lender.
     “FATCA” shall mean Sections 1471 through 1474 of the Code and any
regulations with respect thereto or official interpretations thereof.

13



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “Fee Letter” shall mean the letter agreement dated March 1, 2011, addressed
to the Borrower from Wells Fargo and WFS, as amended, modified, extended,
restated, replaced, or supplemented from time to time.
     “Fixed Charge Coverage Ratio” shall mean, as of any date of determination,
for the Credit Parties and their Subsidiaries on a Consolidated basis, the ratio
of (a) the sum of (i) Consolidated EBITDA plus (ii) Consolidated Rent Expense
minus (iii) Consolidated Capital Expenditures minus (iv) any dividends paid in
cash by the Borrower during the four (4) consecutive fiscal quarter period
ending on such date minus (v) from and after the date any Unrestricted Entity
becomes a Subsidiary of the Borrower, any dividends paid in cash by such Person
(other than dividends paid in cash by such Person to a Credit Party or a
wholly-owned Subsidiary of a Credit Party) during the four (4) consecutive
fiscal quarter period ending on such date minus (vi) all cash income taxes paid
during the four (4) consecutive fiscal quarter period ending on such date to
(b) the sum of (i) Consolidated Interest Expense, plus (ii) Scheduled Funded
Debt Payments (excluding the principal amount of Revolving Loans then
outstanding) plus (iii) Consolidated Rent Expense.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” shall mean, with respect to any Person, without duplication,
all Indebtedness of such Person (other than Indebtedness set forth in clause
(h) of such definition).
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the

14



--------------------------------------------------------------------------------



 



United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of organization or
formation) applied on a consistent basis, subject, however, in the case of
determination of compliance with the financial covenants set out in Section 5.9
to the provisions of Section 1.3.
     “Government Acts” shall have the meaning set forth in Section 2.17.
     “Government Obligations” shall have the meaning set forth in the definition
of “Cash Equivalents.”
     “Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantors” shall mean the direct and indirect Domestic Subsidiaries of
the Borrower as are, or may from time to time become parties to this Agreement
and “Guarantor” means any one of them.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.
     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

15



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiary” shall mean a Subsidiary that (a) owns assets
representing 5% or less of the Consolidated assets of the Borrower and its
Consolidated Subsidiaries or (b) which contributes 5% or less of Consolidated
EBITDA.
     “Impacted Lender” shall mean, subject to Section 2.21(b) any Lender that,
has, or has a direct or indirect parent company that has, (a) become the subject
of a proceeding under any Debtor Relief Law, or (b) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be an Impacted Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
     “Incremental Increase Amount” shall have the meaning set forth in
Section 2.2(a)(i).
     “Incremental Term Facility” shall have the meaning set forth in
Section 2.2(b)(i).
     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements (other than Operating Leases) relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (excluding earnout obligations) of such Person
representing the balance deferred and unpaid of the cash portion of the purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof or disputed in good faith and against which adequate reserves
are being maintained in accordance with GAAP) which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed but limited to the lesser of
(i) the aggregate principal amount of such Indebtedness and (ii) the book value
of the property owned by such Person securing such Indebtedness, (f) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (g) Capital Lease Obligations, (h) all net obligations of such Person
under Hedging Agreements in an amount equal to (i) if such Hedging Agreement has
been closed out, the unpaid termination value thereof or (ii) if such Hedging
Agreement has not been closed out, the mark-to-market value thereof determined
on the basis of readily available quotations provided by any recognized dealer
in such Hedging Agreements, (i) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (j) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration prior to the 91st day after the Revolver Maturity Date, and (k) the
principal balance

16



--------------------------------------------------------------------------------



 



outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product.
     For purposes hereof, the Indebtedness of any Person shall (a) include the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person, except for customary exceptions
reasonably acceptable to the Administrative Agent and (b) exclude any CSO LC or
CSO Disbursements. The amount of any (i) Capital Lease as of any date shall be
deemed to be the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP or
(ii) obligations of the type described in clause (l) as of any date shall be
deemed to be capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning set forth in Section 9.5(b).
     “Information” shall have the meaning set forth in Section 9.14.
     “Information Materials” shall have the meaning set forth in
Section 5.13(a).
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
     “Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.
     “Interest Determination Date” shall have the meaning specified in the
definition of “Applicable Margin”.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
the last Business Day of each March, June, September and December and on the
Revolver Maturity Date, (b) as to any LIBO Rate Loan having an Interest Period
of three months or less, the last day of such Interest Period, (c) as to any
LIBO Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.7(b), the date
of which such mandatory prepayment is made.
     “Interest Period” shall mean, with respect to any LIBO Rate Loan,
     (a) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBO Rate Loan and ending one,
two, three, six, nine or twelve (to the extent approved by all Revolving
Lenders) months

17



--------------------------------------------------------------------------------



 



thereafter, subject to availability to all applicable Lenders, as selected by
the Borrower in the Notice of Borrowing or Notice of Conversion given with
respect thereto; and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBO Rate Loan and ending one, two,
three, six, nine or twelve months thereafter; provided that the foregoing
provisions are subject to the following:
     (i) if any Interest Period pertaining to a LIBO Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
     (ii) any Interest Period pertaining to a LIBO Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;
     (iii) no Interest Period in respect of any Loan shall extend beyond the
Revolver Maturity Date; and
     (iv) no more than six (6) LIBO Rate Loans may be in effect at any time. For
purposes hereof, LIBO Rate Loans with different Interest Periods shall be
considered as separate LIBO Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBO Rate Loan with a single
Interest Period.
     “Investment” shall mean (a) the purchase or acquisition of Equity
Interests, other ownership interests or other securities of any Person or the
purchase or acquisition of bonds, notes, or debentures of any Person, (b) the
purchase or acquisition of all or substantially all of the assets of any Person,
(c) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (d) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
     “Issuing Lender” shall mean Wells Fargo Bank, National Association.
     “Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

18



--------------------------------------------------------------------------------



 



     “Joinder Agreement” shall mean a Joinder Agreement in substantially the
form of Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
     “Laws” shall mean all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable legally binding, non-appealable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority (in each case whether or not having the force of law,
but excluding any of the foregoing which are suggestive or discretionary and not
mandatory); in each case to the extent applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
     “Lender” shall mean any of the several banks and other financial
institutions as are from time to time parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.
     “Lender Commitment Letter” shall mean, with respect to any Lender, the
letter (or other correspondence) to such Lender from the Administrative Agent
notifying such Lender of its LOC Commitment and Revolving Commitment Percentage.
     “Letter of Credit” shall mean (a) any letter of credit issued by the
Issuing Lender pursuant to the terms hereof, as such letter of credit may be
amended, modified, restated, extended, renewed, increased, replaced or
supplemented from time to time in accordance with the terms of this Agreement
and (b) any Existing Letter of Credit, in each case as such letter of credit may
be amended, modified, extended, renewed or replaced from time to time in
accordance with the terms of this Agreement.
     “Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).
     “Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).
     “LIBO Rate” shall mean a LIBO rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent in accordance with the definition of “LIBOR”.
     “LIBO Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the LIBO Rate.
     “LIBOR” shall mean, for any LIBO Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not

19



--------------------------------------------------------------------------------



 



available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent in accordance with its customary practices, Dollars in
an amount comparable to the Loans then requested are being offered to leading
banks at approximately 11:00 A.M. London time, two (2) Business Days prior to
the commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected.
     “LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBO Rate Loans of such Lender are to be
made.
     “LIBOR Tranche” shall mean the collective reference to LIBO Rate Loans
whose Interest Periods begin and end on the same day.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation,
(a) any conditional sale or other title retention agreement and any Capital
Lease having substantially the same economic effect as any of the foregoing and
(b) the authorized filing of any UCC financing statement).
     “Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.
     “LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Revolving Commitment Percentage of the LOC Committed
Amount.
     “LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).
     “LOC Documents” shall mean, with respect to each Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.
     “LOC Obligations” shall mean, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.
     “Mandatory LOC Borrowing” shall have the meaning set forth in
Section 2.3(e).

20



--------------------------------------------------------------------------------



 



     “Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Credit Parties taken as a
whole, (b) the ability of the Borrower or any Guarantor to perform its
obligations, when such obligations are required to be performed, under this
Agreement, any of the Notes or any other Credit Document or (c) the validity or
enforceability of this Agreement, any of the Notes or any of the other Credit
Documents, the Administrative Agent’s Liens (for the benefit of the Secured
Parties) on the Collateral or the priority of such Liens or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.
     “Material Contract” shall mean any contract, agreement, permit or license,
written or oral, of the Credit Parties as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multiemployer Plan” shall mean a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
     “Net Income Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of any Credit Party under any Credit
Document, (a) any Taxes imposed on or measured by such recipient’s overall net
income or profits (however denominated), or any franchise Taxes imposed on such
recipient in lieu of net income Taxes by the United States or such other
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, and
(b) any branch profits Taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located.
     “Net Worth” shall mean, as of any date, the total shareholder’s equity
(including Equity Interests, additional paid-in capital, and retained earnings
after deducting treasury stock) which would appear on a balance sheet of the
Borrower and its Subsidiaries on a Consolidated basis prepared as of such date
in accordance with GAAP; provided, however, there shall be excluded therefrom
any Accumulated Other Comprehensive Income or Loss.
     “Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

21



--------------------------------------------------------------------------------



 



     “Note” or “Notes” shall mean the Revolving Loan Notes and/or the Swingline
Loan Note, collectively, separately or individually, as appropriate.
     “Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).
     “Notice of Conversion/Extension” shall mean the written notice of
conversion of a LIBO Rate Loan to an Alternate Base Rate Loan or an Alternate
Base Rate Loan to a LIBO Rate Loan, or extension of a LIBO Rate Loan, in each
case substantially in the form of Exhibit 1.1(e).
     “Obligations” shall mean, collectively, all of the obligations,
Indebtedness and liabilities of the Credit Parties to the Lenders (including the
Issuing Lender) and the Administrative Agent, whenever arising, under this
Agreement, the Notes or any of the other Credit Documents, including principal,
interest, fees, costs, charges, expenses, professional fees, reimbursements, all
sums chargeable to the Credit Parties or for which any Credit Party is liable as
an indemnitor and whether or not evidenced by a note or other instrument and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.
     “Other Connection Taxes” shall mean, with respect to the Administrative
Agent, any Lender, any Issuing Lender or any other recipient of any payment to
be made by or on account of any obligation of any Credit Party under any Credit
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).
     “Other Parties” shall have the meaning set forth in Section 10.7(c).
     “Other Taxes” shall mean all present or future stamp, court or documentary
Taxes and any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document, but
not including any Excluded Taxes.

22



--------------------------------------------------------------------------------



 



     “Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.
     “Participant Register” shall have the meaning set forth in Section 9.6(d).
     “Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.
     “Patent Licenses” shall mean any written agreement providing for the grant
by or to a Person of any right to manufacture, use or sell any invention covered
by a Patent.
     “Patents” shall mean (a) all letters patent of the United States or any
other country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.
     “Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.
     “Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
     “Perfection Certificate” shall mean that certain Perfection Certificate
dated as of the Closing Date prepared by the Borrower and setting forth certain
information relating to the Credit Parties and the Collateral.
     “Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States, (b) at least a
majority of the Equity Interests of a Person that is incorporated, formed or
organized in the United States by a merger, amalgamation or consolidation or any
other combination with such Person or (c) any division, line of business or
other business unit of a Person that is incorporated, formed or organized in the
United States (such assets, Equity Interests or economic interest of such Person
or such division, line of business or other business unit of such Person shall
be referred to herein as the “Target”), in each case that is a type of business
(or assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, in each case so long as:
     (i) no Default or Event of Default shall then exist or would exist
immediately after giving effect thereto;

23



--------------------------------------------------------------------------------



 



     (ii) (A) after giving effect to the acquisition on a Pro Forma Basis,
(1) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9 and (2) the Total Leverage Ratio shall be 0.25 to 1.0
less than the then applicable level set forth in Section 5.9 and (B) no Default
or Event of Default exists both before and immediately after giving effect to
such Permitted Acquisition; provided that if the aggregate purchase price of
such acquisition is greater than $25,000,000 then (A) the Credit Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
after giving effect to the acquisition on a Pro Forma Basis, (1) the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 5.9 and (2) the Total Leverage Ratio shall be 0.25 to 1.0 less than the
then applicable level set forth in Section 5.9 and (B) the Administrative Agent
shall have received (1) a description of the material terms of such acquisition,
(2) audited financial statements (or, if unavailable, management-prepared
financial statements) of the Target for its two most recent fiscal years and for
any fiscal quarters ended within the fiscal year to date, (3) Consolidated
projected income statements of the Credit Parties and their Subsidiaries (giving
effect to such acquisition), and (4) as soon as available, but in any event
prior to the consummation of any Permitted Acquisition, a certificate
substantially in the form of Exhibit 1.1(f), executed by an Authorized Officer
of the Borrower certifying that no Default or Event of Default exists both
before and immediately after giving effect to such Permitted Acquisition.
     (iii) the Administrative Agent, on behalf of the Secured Parties, shall
have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest (subject to Permitted
Liens) in all property (including, without limitation, Equity Interests)
acquired with respect to the Target in accordance with the terms of
Sections 5.10 and 5.12 and the Security Documents and the Target, if a Person,
shall have executed a Joinder Agreement in accordance with the terms of
Section 5.10; and
     (iv) such acquisition shall not be a “hostile” acquisition and shall have
been approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target.
     “Permitted Investments” shall have the meaning set forth in Section 6.5.
     “Permitted Liens” shall have the meaning set forth in Section 6.2.
     “Permitted Restructuring” means the transfer (whether by amalgamation,
merger, consolidation, or otherwise) of all or substantially all of the assets
or outstanding Equity Interests of any Unrestricted Entity by a Credit Party or
other Unrestricted Entity to another Unrestricted Entity (the “Transferee
Entity”), so long as:
     (i) the Transferee Entity is an Unrestricted Entity, or is owned, directly
or indirectly, by another Unrestricted Entity, 65% of the voting Equity

24



--------------------------------------------------------------------------------



 



Interests of which is pledged to the Administrative Agent pursuant to the terms
and conditions of the Security Documents;
     (ii) no Default or Event of Default shall then exist or would exist after
giving effect thereto;
     (iii) except as contemplated in Section 5.12(a), the Collateral is
preserved in all material respects; and
     (iv) such transfer could not reasonably be expected to result in a Material
Adverse Effect.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Plan” shall mean, as of any date of determination, any employee benefit
plan which is covered by Title IV of ERISA and in respect of which any Credit
Party or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Platform” shall have the meaning set forth in Section 9.2(d)(i).
     “Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, as the same may from time to time be
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with the terms hereof and thereof.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
     “Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.
     “Properties” shall have the meaning set forth in Section 3.10(a).
     “Purchase Money Obligations” shall mean, for any Person, the obligations of
such Person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purposes of financing all or any part of the purchase price of
any tangible property or the cost of installation, construction or improvement
of any property and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred within 90 days after such acquisition, installation,
construction or improvement of such property by such Person and (ii) the amount
of such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be.

25



--------------------------------------------------------------------------------



 



     “Recovery Event” shall mean the receipt by any Credit Party or its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.
     “Register” shall have the meaning set forth in Section 9.6(c).
     “Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.
     “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean, as of any date of determination, Lenders
holding at least a majority of (a) the outstanding Revolving Commitments or
(b) if the Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.
     “Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law but excluding any
of the foregoing which are suggestive or discretionary and not mandatory); in
each case to the extent applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president, the chief financial officer, the chief accounting
officer or the secretary of such Credit Party and any additional responsible
officer that is designated as such to the Administrative Agent.

26



--------------------------------------------------------------------------------



 



     “Restricted Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares (or equivalent) of any class of
Equity Interests of any Credit Party or any of its Restricted Subsidiaries, now
or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares (or equivalent) of any class of Equity Interests of any Credit Party
or any of its Restricted Subsidiaries, now or hereafter outstanding (excluding
shares withheld from employees or directors of the Borrower or its Subsidiaries
to satisfy tax withholding requirements upon the vesting of restricted stock
awards), (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Equity Interests of any Credit Party or any of its Restricted Subsidiaries, now
or hereafter outstanding, (d) any payment with respect to any earnout
obligation, or (e) any payment or prepayment of principal of, premium, if any,
or interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Debt of any Credit Party or
any of its Restricted Subsidiaries.
     “Restricted Subsidiary” shall mean, any Subsidiary of the Borrower other
than an Unrestricted Entity.
     “Revolver Maturity Date” shall mean the date that is four (4) years
following the Closing Date; provided, however, if such date is not a Business
Day, the Revolver Maturity Date shall be the next preceding Business Day.
     “Revolving Commitment” shall mean, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.
     “Revolving Commitment Percentage” shall mean, for each Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(b).
     “Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).
     “Revolving Exposure” means, with respect to any Revolving Lender at any
time, the sum of such Revolving Lender’s Revolving Commitment Percentage of the
aggregate principal amount of outstanding (a) Revolving Loans plus (b) Swingline
Loans plus LOC Obligations.
     “Revolving Facility” shall have the meaning set forth in Section 2.1(a).
     “Revolving Facility Increase” shall have the meaning set forth in
Section 2.2(a)(i).
     “Revolving Lender” shall mean, as of any date of determination, a Lender
holding a Revolving Commitment, a Revolving Loan or a Participation Interest on
such date.

27



--------------------------------------------------------------------------------



 



     “Revolving Loan” shall have the meaning set forth in Section 2.1(a).
     “Revolving Loan Note” or “Revolving Loan Notes” shall mean the promissory
notes of the Borrower provided pursuant to Section 2.1(e) in favor of any of the
Revolving Lenders evidencing the Revolving Loan provided by any such Revolving
Lender pursuant to Section 2.1(a), individually or collectively, as appropriate,
as such promissory notes may be amended, modified, extended, restated, replaced,
or supplemented from time to time.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
     “Sale and Leaseback Transaction” shall mean any sale or other transfer of
any property by any Person with the intent to lease such property as lessee.
     “Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.
     “Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.
     “Scheduled Funded Debt Payments” shall mean, as of any date of
determination for the four (4) consecutive fiscal quarter period ending on such
date, the sum of all regularly scheduled payments of principal on Funded Debt of
the Credit Parties and their Subsidiaries on a Consolidated basis for the
applicable period ending on the date of determination (including the principal
component of payments due on Capital Leases during the applicable period ending
on the date of determination).
     “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
     “Secured Parties” shall mean the Administrative Agent, the Lenders and the
Bank Product Providers.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
     “Security Agreement” shall mean the Security Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the

28



--------------------------------------------------------------------------------



 



Secured Parties, as amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with its terms.
     “Security Documents” shall mean the Security Agreement, the Pledge
Agreement and all other agreements, documents and instruments granting to the
Administrative Agent, for the benefit of the Secured Parties, Liens or security
interests to secure, inter alia, the Credit Party Obligations whether now or
hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof.
     “Single Employer Plan” shall mean any Plan that is not a Multiemployer
Plan.
     “Solvent” or “Solvency” shall mean, with respect to any Person, that the
fair value of the assets of such Person (both at fair valuation and at present
fair saleable value on a going concern basis) is, on the date of the
determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and such Person does not have unreasonably small
capital with which to carry on its business. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities will be
computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability discounted to present value at rates
believed to be reasonable by such Person.
     “Subordinated Debt” shall mean any Indebtedness incurred by any Credit
Party which by its terms is specifically subordinated in right of payment to the
prior payment of the Credit Party Obligations and contains subordination and
other terms acceptable to the Administrative Agent.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, limited liability company, partnership or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Revolving Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.4(a).

29



--------------------------------------------------------------------------------



 



     “Swingline Exposure” means, with respect to any Lender, an amount equal to
the Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.
     “Swingline Lender” shall mean Wells Fargo and any successor swingline
lender.
     “Swingline Loan” shall have the meaning set forth in Section 2.4(a).
     “Swingline Loan Note” shall mean the promissory note of the Borrower in
favor of the Swingline Lender evidencing the Swingline Loans provided pursuant
to Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.
     “Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt on such date to (b) Consolidated EBITDA.
     “Trademark License” shall mean any written agreement providing for the
grant by or to a Person of any right to use any Trademark.
     “Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.
     “Trading with the Enemy Act” shall have the meaning set forth in
Section 3.27.
     “Tranche” shall mean the collective reference to (a) LIBO Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.
     “Transactions” shall mean the closing of this Agreement and the other
Credit Documents and the other transactions contemplated hereby and pursuant to
the other Credit Documents (including, without limitation, the initial
borrowings under the Credit Documents and the payment of fees and expenses in
connection with all of the foregoing).

30



--------------------------------------------------------------------------------



 



     “Transfer Effective Date” shall have the meaning set forth in each
Assignment and Assumption.
     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBO Rate Loan, as the case may be.
     “UCC” shall mean the Uniform Commercial Code from time to time in effect in
any applicable jurisdiction.
     “Unrestricted Entities” shall mean (a) CCV and each of its Subsidiaries,
(b) the CCV Joint Ventures, (c) any direct or indirect Foreign Subsidiary of the
Borrower, (d) any joint venture which is not a Subsidiary and (e) any other
Investment in any Person that does not result in the acquisition of the majority
of the Equity Interests of such Person.
     “U.S. Person” shall mean any “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     “U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f) and shall be in substantially the same form as the applicable
certificate set forth on Exhibit 2.16.
     “Voting Stock” shall mean, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.
     “Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.
     “WFS” shall mean Wells Fargo Securities, LLC, together with its successors
and assigns.
     “Works” shall mean all works which are subject to copyright protection
pursuant to Title 17 of the United States Code.
     Section 1.2 Other Definitional Provisions.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be

31



--------------------------------------------------------------------------------



 



construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (g) all terms defined in this
Agreement shall have the defined meanings when used and not otherwise defined in
any other Credit Document or any certificate or other document made or delivered
pursuant hereto.
     Section 1.3 Accounting Terms.
     (a) Generally. All accounting and financial terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the most
recently delivered audited Consolidated financial statements of the Borrower,
except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or covenant or requirement set forth in any
Credit Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or other covenant or requirement to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or other covenant or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
other covenant or requirement made before and after giving effect to such change
in GAAP.
     (c) Financial Covenant Calculations. The parties hereto acknowledge and
agree that, for purposes of all calculations made in determining compliance for
any applicable period with the financial covenants set forth in Section 5.9 and
for purposes of determining the Applicable Margin, (i) after consummation of any
Permitted Acquisition, the CCV Acquisition or other acquisition consummated
under Section 6.5(h), (A) income statement items and other balance sheet items
(whether positive or negative) attributable to the Person acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period, subject to adjustments mutually acceptable to the
Borrower and the Administrative Agent and (B) Indebtedness of a Person which is
retired in connection with a Permitted Acquisition, the CCV Acquisition or other
acquisition consummated under Section 6.5(h) shall be excluded from such
calculations

32



--------------------------------------------------------------------------------



 



and deemed to have been retired as of the first day of such applicable period
and (ii) after any Disposition (or series of related Dispositions during any six
month period) permitted by Section 6.4(a)(vi) of an asset with a book value in
excess of $25,000,000, (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the property
or assets disposed of shall be excluded in such calculations as of the first day
of such applicable period, subject to adjustments mutually acceptable to the
Borrower and the Administrative Agent and (B) Indebtedness that is repaid with
the proceeds of such Disposition shall be excluded from such calculations and
deemed to have been repaid as of the first day of such applicable period.
     Section 1.4 Time References.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
     Section 1.5 Execution of Documents.
     Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
     Section 2.1 Revolving Loans.
     (a) Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time in an aggregate principal amount of up to ONE HUNDRED
SEVENTY-FIVE MILLION DOLLARS ($175,000,000) (as increased from time to time as
provided in Section 2.2 and as such aggregate principal amount may be reduced
from time to time as provided in Section 2.6, the “Revolving Committed Amount”)
for the purposes hereinafter set forth (such facility, the “Revolving
Facility”); provided, however, that (i) such Revolving Lender’s Revolving
Exposure does not exceed such Revolving Lender’s Revolving Commitment and
(ii) the Aggregate Revolving Exposure does not exceed the Revolving Committed
Amount. Revolving Loans may consist of Alternate Base Rate Loans or LIBO Rate
Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof; provided, however, the
Revolving Loans made on the Closing Date or any of the three (3) Business Days
following the Closing Date, may only consist of Alternate Base Rate Loans. LIBO
Rate Loans shall be made by each Revolving Lender at its LIBOR Lending Office
and Alternate Base Rate Loans at its Domestic Lending Office.

33



--------------------------------------------------------------------------------



 



     (b) Revolving Loan Borrowings.
     (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be made by fax or electronic communication) to the
Administrative Agent not later than 11:00 A.M. on the same Business Day of the
requested borrowing in the case of Alternate Base Rate Loans, and not later than
11:00 A.M. on the third Business Day prior to the date of the requested
borrowing in the case of LIBO Rate Loans. Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBO Rate Loans or a combination
thereof, and if LIBO Rate Loans are requested, the Interest Period(s) therefor.
If the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBO Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (2) the
Type of Revolving Loan requested, then such notice shall be deemed to be a
request for an Alternate Base Rate Loan hereunder. Upon receipt of each Notice
of Borrowing, the Administrative Agent shall give notice to each Revolving
Lender promptly of the contents thereof and each such Revolving Lender’s share
thereof.
     (ii) Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a LIBO
Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).
     (iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified for the requested
borrowing in the applicable Notice of Borrowing, in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office (or such other account that
the Borrower may designate in writing to the Administrative Agent) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

34



--------------------------------------------------------------------------------



 



     (c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Revolver Maturity Date, unless accelerated sooner
pursuant to Section 7.2.
     (d) Interest. Subject to the provisions of Section 2.8, Revolving Loans
shall bear interest as follows:
     (i) Alternate Base Rate Loans. Each Alternate Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Margin; and
     (ii) LIBO Rate Loans. Each LIBO Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBO Rate plus the Applicable Margin.
     Interest on Revolving Loans shall be payable in arrears on each Interest
Payment Date.
     (e) Revolving Loan Notes; Covenant to Pay. The Borrower’s obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrower
to such Revolving Lender in substantially the form of Exhibit 2.1(e). The
Borrower covenants and agrees to pay the Revolving Loans in accordance with the
terms of this Agreement.
     Section 2.2 Incremental Loans.
     (a) Revolving Facility Increases.
     (i) General Terms. Subject to the terms and conditions set forth herein,
the Borrower shall have the right, at any time and from time to time until the
date that is six months prior to the Revolver Maturity Date, to increase the
Revolving Committed Amount (each such increase, a “Revolving Facility Increase”)
by an aggregate principal amount for all such Revolving Facility Increases,
that, when aggregated with the amount of any Incremental Term Facility incurred
under Section 2.2(b), shall not exceed $50,000,000 (the “Incremental Increase
Amount”).
     (ii) Terms and Conditions. The following terms and conditions shall apply
to any Revolving Facility Increase: (A) no Default or Event of Default shall
exist immediately prior to or after giving effect to such Revolving Facility
Increase, (B) any loans made pursuant to a Revolving Facility Increase shall
constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (C) any Lenders providing such Revolving
Facility Increase shall be entitled to the same voting rights as the existing
Lenders and shall be entitled to receive proceeds of prepayments on the same
terms as the existing Lenders, (D) any such Revolving Facility Increase shall be
in a minimum principal amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof (or the remaining amount of the Incremental
Increase Amount, if less),

35



--------------------------------------------------------------------------------



 



(E) the proceeds of any such Revolving Facility Increase will be used for the
purposes set forth in Section 3.11, (F) the Borrower shall execute a Revolving
Loan Note in favor of any new Lender or any existing Lender whose Revolving
Commitment is increased pursuant to this Section, in each case, if requested by
such Lender, (G) the conditions to Extensions of Credit in Section 4.2 shall
have been satisfied and (H) the Administrative Agent shall have received
(1) upon request of the Administrative Agent, an opinion or opinions (including,
if reasonably requested by the Administrative Agent, local counsel opinions) of
counsel for the Credit Parties, addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative Agent
and substantially similar to the opinion delivered to the Administrative Agent
on the Closing Date, (2) any authorizing corporate documents as the
Administrative Agent may reasonably request and (3) if applicable, a duly
executed Notice of Borrowing.
     (iii) Applicable Margin and Yield. The Applicable Margin and any other
components of yield on the Revolving Facility Increase will be determined by the
Borrower and the Lenders providing such Revolving Facility Increase at the time
such Revolving Facility Increase is made; provided, that if the all-in yield
(including the Applicable Margin, fees, original issue discount or any other
components of yield on the Revolving Facility Increase) would exceed the then
current all-in yield on the Revolving Facility, the Revolving Facility pricing
will be increased to equal the all-in yield on the Revolving Facility Increase
and or additional fees will be paid to the Lender providing the Revolving
Facility to satisfy such requirement.
     (iv) Revolving Facility Increase. In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments among the
Lenders of Revolving Loans as necessary such that, after giving effect to such
Revolving Facility Increase, each Lender will hold Revolving Loans and
Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Revolving Facility Increase); provided that (i) such
reallocations and repayments shall not be subject to any processing and/or
recordation fees and (ii) the Borrower shall be responsible for any costs
arising under Section 2.15 resulting from such reallocation and repayments.
     (v) Participation. Participation in any such Revolving Facility Increase
may be offered to each of the existing Lenders, but no Lender shall have any
obligation to provide all or any portion of any such Revolving Facility
Increase. The Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent (such consent
not to be unreasonably withheld or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Revolving Facility Increase; provided
that such other banks, financial institutions and investment funds shall

36



--------------------------------------------------------------------------------



 



enter into such lender joinder agreements to give effect thereto as the
Administrative Agent may reasonably request.
     (vi) Amendments. The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Revolving Facility Increase.
     (b) Incremental Term Loan.
     (i) General Terms. Subject to the terms and conditions set forth herein,
the Borrower shall have the right, at any time and from time to time until the
date that is six months prior to the Revolver Maturity Date, to incur additional
Indebtedness under this Credit Agreement pursuant to one or more tranches of
term loans (each an “Incremental Term Facility”) in an aggregate principal
amount, that, when aggregated with the amount of any Revolving Facility Increase
elected pursuant to Section 2.2(a), shall not exceed $50,000,000.
     (ii) Terms and Conditions. The following terms and conditions shall apply
to any Incremental Term Facility: (A) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Incremental Term Facility,
(B) any loans made pursuant to a Incremental Term Facility shall constitute
Obligations and will be secured and guaranteed with the other Obligations on a
pari passu basis, (C) any Lenders providing such Incremental Term Facility shall
be entitled to the same voting rights as the existing Lenders and shall be
entitled to receive proceeds of prepayments on the same terms as the existing
Lenders, (D) any such Incremental Term Facility shall be in a minimum principal
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof (or
the remaining amount of the Incremental Increase Amount, if less), (E) the
proceeds of any such Incremental Term Facility will be used for the purposes set
forth in Section 3.11, (F) the Borrower shall execute a promissory note in favor
of any new Lender or any existing Lender, in each case, if requested by such
Lender, (G) the conditions to Extensions of Credit in Section 4.2 shall have
been satisfied, (H) any such Incremental Term Facility shall have a maturity
date no sooner than the Revolver Maturity Date, and (I) the Administrative Agent
shall have received (1) upon request of the Administrative Agent, an opinion or
opinions (including, if reasonably requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit Parties, addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and substantially similar to the opinion
delivered to the Administrative Agent on the Closing Date, (2) any authorizing
corporate documents as the Administrative Agent may reasonably request and
(3) if applicable, a duly executed Notice of Borrowing
     (iii) Applicable Margin and Yield. The Applicable Margin and any other
components of yield on the Incremental Term Facility will be determined by

37



--------------------------------------------------------------------------------



 



the Borrower and the Lenders providing such Incremental Term Facility at the
time such Incremental Term Facility is made; provided, that if the all-in yield
(including the Applicable Margin, fees, original issue discount or any other
components of yield on the Incremental Term Facility) would exceed the then
current all-in yield on the Revolving Facility or any existing Incremental Term
Facility, the Revolving Facility and existing Incremental Term Facility pricing
will be increased to equal the all-in yield on the Incremental Term Facility and
or additional fees will be paid to the Lender providing the Revolving Facility
or existing Incremental Term Facility to satisfy such requirement.
     (iv) Participation. Participation in any such Incremental Term Facility may
be offered to each of the existing Lenders, but no such Lender shall have any
obligation to provide all or any portion of any such Incremental Term Facility.
The Borrower may invite other banks, financial institutions and investment funds
reasonably acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) to join this Credit Agreement as Lenders
hereunder for any portion of such Incremental Term Facility; provided that such
other banks, financial institutions and investment funds shall enter into such
lender joinder agreements to give effect thereto as the Administrative Agent may
reasonably request.
     (v) Amendments. The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Incremental Term Facility, including without limitation, the addition of
customary mandatory prepayments and related definitions.
     Section 2.3 Letter of Credit Subfacility.
     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, during the Commitment Period the Issuing Lender shall issue,
and the Revolving Lenders shall participate in, standby Letters of Credit for
the account of the Borrower from time to time upon request in a form reasonably
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FIVE MILLION DOLLARS
($5,000,000) (the “LOC Committed Amount”), (ii) the Aggregate Revolving Exposure
shall not at any time exceed the Revolving Committed Amount then in effect,
(iii) all Letters of Credit shall be denominated in Dollars and (iv) Letters of
Credit shall be issued for any lawful corporate purposes and shall be issued as
standby letters of credit, including in connection with workers’ compensation
and other insurance programs. Except as otherwise expressly agreed in writing by
all the Revolving Lenders, no Letter of Credit shall have an original expiry
date more than twelve (12) months from the date of issuance; provided, however,
so long as no Default or Event of Default has occurred and is continuing and
subject to the other terms and conditions to the issuance of Letters of Credit
hereunder, the expiry dates of Letters of Credit may be extended annually or
periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit

38



--------------------------------------------------------------------------------



 



to a date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is thirty (30) days prior to
the Revolver Maturity Date. Each Letter of Credit shall comply with the related
LOC Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Each Letter of Credit issued hereunder shall be in a minimum
original face amount of $100,000 or such lesser amount as approved by the
Issuing Lender. The Borrower’s Reimbursement Obligations in respect of each
Existing Letter of Credit, and each Revolving Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement. Wells Fargo shall be the Issuing Lender on all Letters of Credit
issued after the Closing Date. The Existing Letters of Credit shall, as of the
Closing Date, be deemed to have been issued as Letters of Credit hereunder and
to be subject to and governed by the terms of this Agreement.
     (b) Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will provide
to the Administrative Agent promptly upon request (i) copies of the Letters of
Credit and (ii) a summary report of the nature and extent of LOC Obligations
then outstanding.
     (c) Participations. Each Revolving Lender, (i) on the Closing Date with
respect to each Existing Letter of Credit and (ii) upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any Collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit; provided that any Person that
becomes a Revolving Lender after the Closing Date shall be deemed to have
purchased a Participation Interest in all outstanding Letters of Credit on the
date it becomes a Lender hereunder and any Letter of Credit issued on or after
such date, in each case in accordance with the foregoing terms. Without limiting
the scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Revolving Lender shall
pay to the Issuing Lender its Revolving Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other

39



--------------------------------------------------------------------------------



 



occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.
     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit if notified prior to 3:00 P.M. on a Business Day or,
if after 3:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
automatically bear interest at a per annum rate equal to the Default Rate.
Unless the Borrower shall promptly notify the Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse the Issuing Lender,
the Borrower shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. The Borrower’s
Reimbursement Obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on
any failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Administrative Agent
will promptly notify the other Revolving Lenders of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in
immediately available funds, the amount of such Revolving Lender’s Revolving
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the Business Day such notice is received by such Revolving Lender from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the Business Day such notice is received. If such Revolving
Lender does not pay such amount to the Administrative Agent for the account of
the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Administrative Agent for the
account of the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date of drawing, the Federal Funds Effective
Rate and thereafter at a rate equal to the Alternate Base Rate. Each Revolving
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.

40



--------------------------------------------------------------------------------



 



     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
Administrative Agent for the account of the Issuing Lender for application to
the respective LOC Obligations. Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans on the day such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund its Participation Interests in the outstanding LOC Obligations on
the Business Day such notice to fund is received by such Revolving Lender from
the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the Business Day such notice is received; provided, further,
that in the event any Lender shall fail to fund its Participation Interest as
required herein, then the amount of such Revolving Lender’s unfunded
Participation Interest therein shall automatically bear interest payable by such
Revolving Lender to the Administrative Agent for the account of the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
     (g) ISP98. Unless otherwise expressly agreed by the Issuing Lender and the
Borrower, when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998,” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit.

41



--------------------------------------------------------------------------------



 



     (h) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.
     (i) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary of the Borrower; provided that, notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Agreement
for such Letter of Credit and such statement shall not affect the Borrower’s
Reimbursement Obligations hereunder with respect to such Letter of Credit.
     (j) Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuing Lender may require the Borrower to Cash Collateralize any
Fronting Exposure with respect to the LOC Obligations pursuant to Section 2.20.
     Section 2.4 Swingline Loan Subfacility.
     (a) Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
may, in its discretion and in reliance upon the agreements of the other Lenders
set forth in this Section, make certain revolving credit loans to the Borrower
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) for the
purposes hereinafter set forth; provided, however, (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed FIFTEEN
MILLION DOLLARS ($15,000,000) (the “Swingline Committed Amount”), and (ii) the
sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the Revolving Committed Amount then in effect. Swingline Loans hereunder may be
repaid, prepaid and reborrowed in accordance with the provisions hereof.
     (b) Swingline Loan Borrowings.
     (i) Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Borrower not later than 4:00 P.M. on any Business Day
requesting that a Swingline Loan be made, the Swingline Lender will make
Swingline Loans available to the Borrower on the same Business Day such request
is received by the Administrative Agent. Swingline Loan borrowings hereunder
shall be made in minimum amounts of $100,000 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $100,000
in excess thereof.
     (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolver Maturity Date. The Swingline Lender

42



--------------------------------------------------------------------------------



 



may, at any time, in its sole discretion, by written notice to the Borrower and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that any such
demand shall also be deemed to have been given one Business Day prior to each of
(A) the Revolver Maturity Date, (B) the occurrence of any Bankruptcy Event, (C)
upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
(x) the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M. or
(y) otherwise at or before 12:00 P.M. on the Business Day next succeeding the
date such notice is received, in each case, notwithstanding (1) whether the
amount of Mandatory Swingline Borrowing complies with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) whether any such request or deemed request
for Revolving Loans is made by the time otherwise required in Section 2.1(b)(i),
(5) the date of such Mandatory Swingline Borrowing, or (6) any reduction in the
Revolving Committed Amount or termination of the Revolving Commitments
immediately prior to such Mandatory Swingline Borrowing or contemporaneously
therewith. In the event that any Mandatory Swingline Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each Revolving Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Swingline Borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrower on or after such date
and prior to such purchase) from the Swingline Lender such Participation
Interest in the outstanding Swingline Loans as shall be necessary to cause each
such Revolving Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2); provided that
(x) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (y) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but

43



--------------------------------------------------------------------------------



 



excluding the date of payment for such Participation Interest, at the rate equal
to, if paid within two (2) Business Days of the date of the Mandatory Swingline
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate. The Borrower shall have the right to repay the
Swingline Loan in whole or in part from time to time in accordance with Section
2.7(a).
     (c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Alternate Base Rate Loans. Interest on
Swingline Loans shall be payable in arrears on each Interest Payment Date.
     (d) Swingline Loan Note; Covenant to Pay. Upon request by the Swingline
Lender, the Swingline Loans shall be evidenced by a duly executed promissory
note of the Borrower in favor of the Swingline Lender in the original amount of
the Swingline Committed Amount and substantially in the form of Exhibit 2.4(d).
The Borrower covenants and agrees to pay the Swingline Loans in accordance with
the terms of this Agreement.
     (e) Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Swingline Lender may require the Borrower to Cash Collateralize any
Fronting Exposure with respect to the outstanding Swingline Loans pursuant to
Section 2.20.
     Section 2.5 Fees.
     (a) Commitment Fee. Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) which shall accrue at the applicable rate set forth under the
heading “Commitment Fees” in the table contained in the definition of
“Applicable Margin” on the average daily unused amount of the Revolving
Committed Amount during the period from and including the Closing Date to but
excluding the Revolver Maturity Date. For purposes of computation of the
Commitment Fee, LOC Obligations shall be considered usage of the Revolving
Committed Amount but Swingline Loans shall not be considered usage of the
Revolving Committed Amount. The Commitment Fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter.
     (b) Letter of Credit Fees. Subject to Section 2.21, in consideration of the
LOC Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Margin used to determine the interest rate applicable to
LIBO Rate Loans, on the average daily maximum amount available to be drawn under
all outstanding Letters of Credit. The Letter of Credit Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter.

44



--------------------------------------------------------------------------------



 



     (c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) in the amount set forth in the Fee Letter on the average daily
maximum amount available to be drawn under each such Letter of Credit issued by
it. The Issuing Lender Fees and the Letter of Credit Facing Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter.
     (d) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letter.
     Section 2.6 Commitment Reductions.
     (a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the
Aggregate Revolving Exposure would exceed the Revolving Committed Amount then in
effect. Any reduction in the Revolving Committed Amount shall be applied ratably
to the Commitment of each Revolving Lender in accordance with its Revolving
Commitment Percentage.
     (b) LOC Committed Amount. If the Revolving Committed Amount is reduced
below the then current LOC Committed Amount, the LOC Committed Amount shall
automatically be reduced by an amount such that the LOC Committed Amount equals
the Revolving Committed Amount.
     (c) Swingline Committed Amount. If the Revolving Committed Amount is
reduced below the then current Swingline Committed Amount, the Swingline
Committed Amount shall automatically be reduced by an amount such that the
Swingline Committed Amount equals the Revolving Committed Amount.
     (d) Revolver Maturity Date. The Revolving Commitments, the Swingline
Commitment and the LOC Commitment shall automatically terminate on the Revolver
Maturity Date.

45



--------------------------------------------------------------------------------



 



     Section 2.7 Prepayments.
     (a) Optional Prepayments and Repayments. The Borrower shall have the right
to prepay or repay the Revolving Loans and Swingline Loans in whole or in part
from time to time; provided, however, that each partial prepayment or repayment
of (i) Revolving Loans that are Alternate Base Rate Loans shall be in a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof (or the remaining outstanding principal amount thereof), (ii) Revolving
Loans that LIBO Rate Loans shall be in a minimum principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof (or the remaining
outstanding principal amount thereof) and (iii) Swingline Loans shall be in a
minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof (or the remaining outstanding principal amount thereof). The
Borrower shall give three Business Days’ irrevocable notice of prepayment in the
case of LIBO Rate Loans and same-day irrevocable notice on any Business Day in
the case of Alternate Base Rate Loans, to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable). To the extent the Borrower
elects to prepay the Revolving Loans and/or Swingline Loans, amounts prepaid
under this Section shall be applied to the Revolving Loans and/or Swingline
Loans, as applicable of the Revolving Lenders in accordance with their
respective Revolving Commitment Percentages. Within the foregoing parameters,
prepayments under this Section shall be applied first to Alternate Base Rate
Loans and then to LIBO Rate Loans in direct order of Interest Period maturities.
All prepayments under this Section shall be subject to Section 2.15, but
otherwise without premium or penalty. Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent, interest on the principal amount prepaid shall be payable on any date
that a prepayment is made hereunder through the date of prepayment.
     (b) Mandatory Prepayment.
     (i) Revolving Committed Amount. If at any time after the Closing Date, the
Aggregate Revolving Exposure shall exceed the Revolving Committed Amount, the
Borrower shall immediately prepay the Revolving Loans and Swingline Loans and,
if the Aggregate Revolving Exposure shall continue to exceed the Revolving
Committed Amount after all Revolving Loans and Swingline Loans have been repaid,
Cash Collateralize the LOC Obligations in an amount sufficient to eliminate such
excess (such prepayment to be applied as set forth in clause (ii) below).
     (ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.7(b)(i) shall be applied (1) first to the outstanding
Swingline Loans, (2) second to the outstanding Revolving Loans and (3) third to
Cash Collateralize the LOC Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBO Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section shall be subject to Section 2.15

46



--------------------------------------------------------------------------------



 



and be accompanied by interest on the principal amount prepaid through the date
of prepayment, but otherwise without premium or penalty.
     (c) Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.
     Section 2.8 Default Rate and Payment Dates.
     (a) If all or a portion of the principal amount of any Loan which is a LIBO
Rate Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or continued as a LIBO Rate Loan in accordance with
the provisions of Section 2.9, such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.
     (b) Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, all outstanding principal, fees and other
obligations owing hereunder or under the other Credit Documents shall
automatically bear interest at a rate per annum which is equal to the Default
Rate and (ii) any other Event of Default hereunder, at the option of the
Required Lenders, all outstanding principal, fees and other obligations owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default to but excluding the date such Event of Default is
cured or waived in accordance with Section 9.1. Any default interest owing under
this Section 2.8(b) shall be due and payable on the earlier to occur of
(x) demand by the Administrative Agent (which demand the Administrative Agent
shall make if directed by the Required Lenders) and (y) the Revolver Maturity
Date.
     (c) Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.
     Section 2.9 Conversion Options.
     (a) The Borrower may, in the case of Revolving Loans, elect from time to
time to convert Alternate Base Rate Loans to LIBO Rate Loans or to continue LIBO
Rate Loans, by delivering a Notice of Conversion/Extension to the Administrative
Agent at least three Business Days prior to the proposed date of conversion or
continuation. In addition, the Borrower may elect from time to time to convert
all or any portion of a LIBO Rate Loan to an Alternate Base Rate Loan by giving
the Administrative Agent irrevocable written notice thereof by 11:00 A.M. on the
proposed date of conversion. If the date upon which an Alternate Base Rate Loan
is to be converted to a LIBO Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during such
period such Loan shall bear interest as if it were an

47



--------------------------------------------------------------------------------



 



Alternate Base Rate Loan. If the date upon which a LIBO Rate Loan is to be
converted to an Alternate Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan. All or
any part of outstanding Alternate Base Rate Loans may be converted as provided
herein; provided that (i) no Loan may be converted into a LIBO Rate Loan when
any Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. All or any part of outstanding LIBO
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof.
     (b) Any LIBO Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBO Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBO Rate Loan, or the continuation of LIBO Rate Loans is not
permitted hereunder, such LIBO Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.
     Section 2.10 Computation of Interest and Fees; Usury.
     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBO Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All

48



--------------------------------------------------------------------------------



 



agreements between the Lenders and the Credit Parties are hereby limited by the
provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including, but not limited to,
prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
     Section 2.11 Pro Rata Treatment and Payments.
     (a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Agreement,
each payment under this Agreement shall be applied, first, to any fees then due
and owing by the Borrower pursuant to Section 2.5, second, to interest then due
and owing hereunder by the Borrower and, third, to principal then due and owing
hereunder and under this Agreement by the Borrower. Each payment on account of
any fees pursuant to Section 2.5 shall be made pro rata in accordance with the
respective amounts due and owing (except as to the Letter of Credit Facing Fees
and the Issuing Lender Fees which shall be paid to the Issuing Lender). Each
optional repayment and prepayment by the Borrower on account of principal of and
interest on the Revolving Loans shall be applied on a pro rata basis and in
accordance with the terms of Section 2.7(a) hereof. Each mandatory prepayment on
account of principal of the Loans shall be applied to such Loans on a pro rata
basis in accordance with Section 2.7(b). All payments (including prepayments) to
be made by the Borrower on account of principal, interest and fees shall be made
without defense, set-off

49



--------------------------------------------------------------------------------



 



or counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified on Section 9.2 in
Dollars and in immediately available funds not later than 1:00 P.M. on the date
when due. The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBO Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBO Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.
     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to
Section 2.8) by the Administrative Agent or the Lenders pursuant to Section 7.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Credit Documents
(including, without limitation, the maximum amount of all contingent liabilities
under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section), all amounts collected or received by
the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;
     SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
     FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any

50



--------------------------------------------------------------------------------



 



fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;
     FIFTH, to the payment of the outstanding principal amount of the Credit
Party Obligations and the payment or cash collateralization of the outstanding
LOC Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;
     SIXTH, to all other Credit Party Obligations and other obligations which
shall have become due and payable under the Credit Documents or otherwise and
not repaid pursuant to clauses “FIRST” through “FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
     In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product. Amounts distributed with respect to any Bank Product
Debt shall be the last Bank Product Amount reported to the Administrative Agent;
provided that any such Bank Product Provider may provide an updated Bank Product
Amount to the Administrative Agent prior to payments made pursuant to this
Section. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider. In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.

51



--------------------------------------------------------------------------------



 



     Section 2.12 Non-Receipt of Funds by the Administrative Agent.
     (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Alternate
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Extension of Credit to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Extension of Credit. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under subsections (a) and (b) of this Section shall
be conclusive, absent manifest error.

52



--------------------------------------------------------------------------------



 



     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.5(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     Section 2.13 Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBO Rate for any Interest Period, or (b) the Required Lenders
shall reasonably determine (which determination shall be conclusive and binding
absent manifest error) that the LIBO Rate does not adequately and fairly reflect
the cost to such Lenders of funding LIBO Rate Loans that the Borrower has
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBO Rate Loans, any Loans that were requested to be made as LIBO Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBO Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBO Rate Loans for the Interest Periods so
affected.

53



--------------------------------------------------------------------------------



 



     Section 2.14 Yield Protection.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
Issuing Lender; or
     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Administrative Agent, Lender, the Issuing Lender or other recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Administrative Agent, Lender, the Issuing Lender, or other recipient, and upon
receipt of appropriate documentation evidencing such increase in cost (which
shall be deemed correct absent manifest error), the Borrower will pay to such
Administrative Agent, Lender, the Issuing Lender or other recipient, as the case
may be, such additional amount or amounts as will compensate such Administrative
Agent, Lender, Issuing Lender or other recipient, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

54



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
together with appropriate documentation evidencing the increase in cost as
specified in Section 2.14(a), shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, to the
extent that such Lender or the Issuing Lender fails to make a demand for such
compensation more than nine (9) months after becoming aware of such Change in
Law giving arise to such increased costs or reductions.
     Section 2.15 Compensation for Losses; Eurocurrency Liabilities.
     (a) Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (i) any continuation, conversion, payment or prepayment of any LIBO Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (ii) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate
Loan on the date or in the amount notified by the Borrower; or
     (iii) any assignment of a LIBO Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.19.
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each LIBO Rate Loan
made by it at

55



--------------------------------------------------------------------------------



 



the LIBO Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBO Rate Loan was in fact so funded.
     (b) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding, additional interest on the unpaid principal amount of each LIBOR Loan
equal to the actual costs of such reserves allocated to such LIBOR Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such LIBOR Loan, provided the Borrower shall have received at least
fifteen (15) days prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant interest payment date, such additional interest
shall be due and payable fifteen (15) days from receipt of such notice.
     Section 2.16 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without reduction or withholding for any Taxes, provided that if
any applicable law (as determined in the good faith discretion of an applicable
Credit Party) requires the deduction or withholding of any Tax from any such
payment, then the Credit Party shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Credit Party to the Administrative Agent, Issuing Lender, or
Lender, as the case may be, shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Issuing Lender, or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, and without duplication of any payment or adjustment
required by this Section, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after written demand therefor, which demand shall contain an invoice setting
forth in reasonable detail the amounts subject to indemnification under this
paragraph (c), for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent, such Lender or the Issuing Lender,

56



--------------------------------------------------------------------------------



 



as the case may be, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, which certificate
shall set forth in reasonable detail the calculations of the amount of such
payment or liability, shall be delivered to the Borrower by a Lender or the
Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, contemporaneously with any request for indemnification under this
paragraph (c) and shall be conclusive absent manifest error. The Borrower shall
also indemnify the Administrative Agent, within 10 days after demand therefor,
for any amount which a Lender or the Issuing Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by this paragraph (c);
provided that, such Lender or the Issuing Lender, as the case may be, shall
indemnify the Borrower to the extent of any payment the Borrower makes to the
Administrative Agent pursuant to this sentence. In addition, the Borrower shall
indemnify, without duplication, the Administrative Agent, each Lender and the
Issuing Lender, within 10 days after demand therefor, for any incremental Taxes
that may become payable by such Administrative Agent, Lender (or its beneficial
owners) or Issuing Lender as a result of any failure of any Credit Party to pay
any Taxes when due to the appropriate Governmental Authority or to deliver to
such Administrative Agent, pursuant to clause (e), documentation evidencing the
payment of Taxes.
     (d) Indemnification of the Administrative Agent. Each Lender and the
Issuing Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing Lender, as the case may be, under any Credit Document against any
amount due to the Administrative Agent under this paragraph (d). The agreements
in paragraph (d) shall survive the resignation and/or replacement of the
Administrative Agent.
     (e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority pursuant to
this Section, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
     (f) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments made under any
Credit Document shall deliver to the Borrower and the Administrative Agent, at
the time or

57



--------------------------------------------------------------------------------



 



times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, in the case of any withholding Tax other than the U.S.
federal withholding Tax, the completion, execution and submission of such forms
shall not be required if in the Foreign Lender’s judgment such completion,
execution or submission would subject such Foreign Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Foreign Lender.
     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
     (i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
     (ii) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
     (A) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;
     (B) executed originals of Internal Revenue Service Form W-8ECI;
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that (A) such Foreign Lender is not a “bank” for purposes of section
881(c)(3)(A) of the Code, a “10 percent shareholder”

58



--------------------------------------------------------------------------------



 



of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Foreign Lender or are effectively
connected but are not includible in the Foreign Lender’s gross income for U.S.
federal income tax purposes under an income tax treaty (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W-8BEN; or
     (D) executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
     (iii) If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent (A) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (B) other documentation reasonably requested by the Borrower
and the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.
     Each Lender agrees that if any form or certification it previously
delivered pursuant to this paragraph (f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
     (g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its commercially reasonable discretion, that
it has received a refund (including, without limitation, by use of a
specifically identifiable credit against any Taxes) of any Taxes as to which it
has been indemnified pursuant to this Section (including additional amounts paid
by any Credit Party pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund or credit (but only to the extent of
indemnity payments made under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund or credit), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or the
Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit), provided that such indemnifying party, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over pursuant to this Section (g)

59



--------------------------------------------------------------------------------



 



(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the Issuing
Lender in the event the Administrative Agent, such Lender or the Issuing Lender
is required to repay such refund or credit to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent, the Issuing Lender or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the Administrative Agent, Issuing Lender or Lender in a
less favorable net after-Tax position than the Administrative Agent, Issuing
Lender or Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund or credit had never been paid.
This paragraph shall not be construed to require the Administrative Agent, any
Lender or the Issuing Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.
     (h) Survival. Each party’s obligations under this Section shall survive the
termination of the Credit Documents and payment of any obligations thereunder.
     Section 2.17 Indemnification; Nature of Issuing Lender’s Duties.
     (a) In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).
     (b) As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Lender shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without

60



--------------------------------------------------------------------------------



 



limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of the Issuing Lender’s rights or powers hereunder.
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties. It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.
     (d) Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.
     (e) Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any
Lender in respect of any liability incurred by the Issuing Lender or such Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender or such Lender), as determined
by a court of competent jurisdiction or pursuant to arbitration.
     Section 2.18 Illegality.
     Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its LIBOR Lending Office to
make or maintain LIBO Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBO Rate Loans or continue LIBO Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBO Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in

61



--------------------------------------------------------------------------------



 



accordance with this Section including, but not limited to, any interest or fees
payable by such Lender to lenders of funds obtained by it in order to make or
maintain its LIBO Rate Loans hereunder. A certificate (which certificate shall
include a description of the basis for the computation) as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

    Section 2.19 Replacement of Lenders.

     If any Lender requests compensation under Section 2.14, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking of its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. If (i) any Lender
requests compensation under Section 2.14, (ii) the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) any
Lender becomes a Defaulting Lender or (iv) any Lender (other than the
Administrative Agent) fails to consent to any proposed amendment, modification,
termination, waiver or consent with respect to any provision hereof or of any
other Credit Document that requires the unanimous approval of a class of
Lenders, in each case in accordance with the terms of Section 9.1, so long as
the consent of the Required Lenders shall have been obtained with respect to
such amendment, modification, termination, waiver or consent, then the Borrower
may, at its sole expenses and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.6;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued

62



--------------------------------------------------------------------------------



 



interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Credit Documents (including any amounts under Section 2.15) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 2.20 Cash Collateral.
     (a) Cash Collateral. At any time that there shall exist a Defaulting
Lender, within three (3) Business Days upon the request of the Administrative
Agent, the Issuing Lender or any Swingline Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.21(b) and any Cash
Collateral provided by the Defaulting Lender).
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts with the Administrative Agent. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to clause (c) below. If at any time the Administrative Agent, Issuing
Lender or Swingline Lender determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, Issuing Lender or Swingline Lender pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein

63



--------------------------------------------------------------------------------



 



(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)), or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral (which determination shall be confirmed by any Issuing
Lender or Swingline Lender affected by such release of Cash Collateral);
provided, however, that Cash Collateral furnished by or on behalf of a Credit
Party shall not be released during the continuance of a Default (and following
application as provided in this Section may be otherwise applied in accordance
with Section 2.11).
     Section 2.21 Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
     (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swingline Lender hereunder; third, if
so determined by the Administrative Agent or requested by any Issuing Lender or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender in respect of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing

64



--------------------------------------------------------------------------------



 



Lenders or Swingline Lenders against that Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
LOC Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share, such payment shall be applied solely to pay the Loans of,
and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Obligations owed
to, such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
     (iii) Certain Fees.
     (A) Commitment Fees. (1) No Commitment Fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.
     (B) Letter of Credit Fees. A Defaulting Lender shall not be entitled to
receive any Letter of Credit Fee for any period during which it is a Defaulting
Lender, except that a Defaulting Lender shall be entitled to receive a Letter of
Credit Fee with respect to each Letter of Credit or portion thereof for which it
has provided Cash Collateral pursuant to Section 2.20 or Section 2.21(b). With
respect to any Letter of Credit Fee that a Defaulting Lender is not entitled to
receive in accordance with the terms of this Section, such Letter of Credit Fee
shall be paid to the non-Defaulting Lenders to the extent such Defaulting
Lender’s L/C Obligations have been reallocated to the Non-Defaulting Lenders in
accordance with clause (iv) below; provided that if any portion of such
Defaulting Lender’s L/C Obligations have not been reallocated to the
Non-Defaulting Lenders and have not been Cash Collateralized by the Defaulting
Lender (the “Exposed L/C Obligations”), the Letter of Credit Fees corresponding
to the Exposed L/C Obligations (1) shall not be payable by the Borrower to the
extent the Borrower has Cash Collateralized such Exposed L/C Obligations and
(2) shall be payable to

65



--------------------------------------------------------------------------------



 



the Issuing Lender to the extent the Borrower has not Cash Collateralized such
Exposed L/C Obligations.
     (iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s LOC Obligations and its Swingline Exposure
shall automatically (effective on the day such Lender becomes a Defaulting
Lender) be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that such reallocation
does not cause the aggregate Committed Funded Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.
     (v) Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
promptly following notice by the Administrative Agent, Issuing Lender or
Swingline Lender, Cash Collateralize such Defaulting Lender’s LOC Obligations
and its Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (iv) above) in accordance with the procedures set forth in
Section 2.20 for so long as such LOC Obligations or Swingline Loans are
outstanding.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swingline Lender and Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
     (c) Termination of Impacted Lenders. The Borrower may terminate the unused
amount of the Commitment of any Defaulting Lender that is an Impacted Lender
upon not less than ten Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.21(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Impacted Lender under this Agreement
(whether on account of principal, interest,

66



--------------------------------------------------------------------------------



 



fees, indemnity or other amounts), provided that (i) no Event of Default shall
have occurred and be continuing, and (ii) such termination shall not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Bank or any Lender may have against such
Impacted Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:
     Section 3.1 Financial Condition.
     The audited Consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended 2008, 2009, and 2010 together with the
related Consolidated statements of income or operations, equity and cash flows
for the fiscal years ended on such dates:
(a) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein;
(b) fairly present the financial condition of the Borrower and its Subsidiaries,
as applicable, as of the dates thereof and their results of operations for the
periods covered thereby, except as otherwise expressly noted therein; and
     (c) show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries, as applicable, as of the dates
thereof, including liabilities for material taxes, material commitments and
Indebtedness in accordance with GAAP consistency applied throughout the period
covered thereby.
     Section 3.2 No Material Adverse Effect.
     Since September 30, 2010, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.
     Section 3.3 Corporate Existence; Compliance with Law; Patriot Act
Information.
     Each of the Credit Parties (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation, organization or formation, (b) has the requisite power and
authority and the legal right to own and operate all its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) has taken all actions necessary to maintain all rights,
privileges, licenses and franchises necessary or required in the normal conduct
of its business, except to the extent the same could not reasonably be expected
to have a Material Adverse Effect, (d) is duly qualified to

67



--------------------------------------------------------------------------------



 



conduct business and in good standing under the Laws of (i) the jurisdiction of
its organization or formation, (ii) the jurisdiction where its chief executive
office is located and (iii) each other jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification except to the extent that the failure to so qualify or be in good
standing in any such other jurisdiction could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (e) is
in compliance with all Requirements of Law (including, without limitation,
(i) all federal and state registrations required by anti-money laundering Laws,
(ii) the provisions of the Texas Pawnshop Act (Chapter 371 of the Texas Finance
Code), (iii) the provisions of the Brady Act and (iv) the consumer loan
provisions of the Texas Finance Code), organizational documents, government
permits and government licenses except to the extent such non-compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
     Each of the Credit Parties has all requisite power and authority and the
legal right to execute, deliver and perform the Credit Documents to which it is
party and has taken all necessary limited liability company, partnership or
corporate action to authorize the execution, delivery and performance by it of
the Credit Documents to which it is party. Each Credit Document to which it is a
party has been duly executed and delivered on behalf of each Credit Party. Each
Credit Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
     Section 3.5 No Legal Bar; No Default.
     The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
or any Material Contract (except those as to which waivers or consents have been
obtained), (b) will not conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other organization documents of such Credit Party or any
Material Contract or any material approval or material consent from any
Governmental Authority relating to such Person, and (c) will not result in, or
require, the creation or imposition of any Lien on any Credit Party’s properties
or revenues pursuant to any Requirement of Law or Material Contract other than
the Liens arising under or contemplated in connection with the Credit Documents
or Permitted Liens. No Credit Party is in default under or with respect to any
of its Contractual Obligations which could reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

68



--------------------------------------------------------------------------------



 



     Section 3.6 No Material Litigation.
     No litigation, investigation, claim, criminal prosecution, civil
investigative demand, imposition of criminal or civil fines and penalties, or
any other proceeding of or before any arbitrator or Governmental Authority is
pending or, to the best knowledge of the Credit Parties, threatened by or
against any Credit Party or any of its Subsidiaries or against any of its or
their respective properties or revenues (a) with respect to the Credit Documents
or any Extension of Credit or any of the Transactions, or (b) which could
reasonably be expected to have a Material Adverse Effect. No permanent
injunction, temporary restraining order or similar decree has been issued
against any Credit Party or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
     Section 3.7 Investment Company Act; etc.
     No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of
2005.
     Section 3.8 Margin Regulations.
     No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.
     Section 3.9 ERISA.
     No Reportable Event exists with respect to any Plan, and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code except, in each case, as could not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
resulting in any liability that has remained underfunded, and no Lien in favor
of the PBGC or a Plan has arisen that in either case could reasonably be
expected to have a Material Adverse Effect. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits so as to cause a Material
Adverse Effect. Neither any Credit Party nor any Commonly Controlled Entity is

69



--------------------------------------------------------------------------------



 



currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.
     Section 3.10 Environmental Matters.
     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:
     (a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability on behalf of
any Credit Party under, any Environmental Law.
     (b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).
     (c) Neither the Credit Parties nor their Subsidiaries have received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability on behalf of any Credit Party with respect to
environmental matters or Environmental Laws regarding any of the Properties or
the Business, nor do the Credit Parties or their Subsidiaries have knowledge or
reason to believe that any such notice will be received or is being threatened.
     (d) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability on behalf of any Credit Party under any
Environmental Law, and no Materials of Environmental Concern have been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.
     (f) There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties or

70



--------------------------------------------------------------------------------



 



otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability on behalf of any Credit Party under
Environmental Laws.
     Section 3.11 Use of Proceeds.
     The proceeds of the Extensions of Credit shall be used by the Borrower
solely (a) to refinance certain existing Indebtedness of the Credit Parties and
their Subsidiaries, (b) to pay any costs, fees and expenses associated with this
Agreement on the Closing Date and (c) for working capital and other general
corporate purposes of the Credit Parties and their Subsidiaries including
Permitted Investments.
     Section 3.12 Subsidiaries; Joint Ventures; Partnerships.
     The outstanding Equity Interests of all Restricted Subsidiaries are validly
issued, fully paid and non-assessable and are owned free and clear of all Liens
(other than Permitted Liens). There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options and restricted stock awards granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Credit Party.
     Section 3.13 Ownership.
     Each of the Credit Parties and its Restricted Subsidiaries has good record
and marketable title to or a valid leasehold interest in, all of its respective
assets, except for such defects in title or other interest as could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, after giving effect to the Transactions, the Property of each Credit Party
and its Restricted Subsidiaries will be subject to no Liens other than Permitted
Liens.
     Section 3.14 Consent; Governmental Authorizations.
     No approval, consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of Extensions of Credit by the Borrower
or the making of the Guaranty hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those which
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).
     Section 3.15 Taxes.
     Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all material amounts
of taxes shown thereon to be due (including interest and penalties) and (b) all
other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes (i) that are not yet delinquent,
(ii) that are being contested in good faith

71



--------------------------------------------------------------------------------



 



and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP or (iii) with respect to Foreign Subsidiaries
only, as could not reasonably be expected to have a Material Adverse Effect.
None of the Credit Parties or their Restricted Subsidiaries is aware as of the
Closing Date of any material proposed tax assessments against it or any of its
Subsidiaries.
     Section 3.16 Collateral Representations.
     As of the Closing Date, the Perfection Certificate sets forth all patents,
trademarks and copyrights owned by each Credit Party, Instruments (as defined in
the UCC) held by any Credit Party with a value in excess of $1,000,000,
Commercial Tort Claims (as defined in the UCC) of any Credit Party with a value
in excess of $1,000,000, the issued and outstanding equity interests in each
Subsidiary owned directly by any Credit Party together with any other material
equity interest owned by any Credit Party in any other Person, a list of real
property owned by each Credit Party and the location where inventory or
equipment in excess of $1,000,000 is located.
     Section 3.17 Solvency.
     The Credit Parties and their Subsidiaries are, on a Consolidated basis,
Solvent.
     Section 3.18 Compliance with FCPA.
     Each of the Credit Parties and, to the knowledge of any Responsible Officer
of any Credit Party, their Subsidiaries is in compliance in all material
respects with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto.
     Section 3.19 No Burdensome Restrictions.
     None of the Credit Parties or their Restricted Subsidiaries is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     Section 3.20 Brokers’ Fees.
     Except for those which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties or their Restricted Subsidiaries has any obligation to any Person in
respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the Transactions other than the closing and other fees
payable pursuant to this Agreement and as set forth in the Fee Letter.
     Section 3.21 Labor Matters.
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties or any of their Restricted
Subsidiaries as of the Closing Date and none of the Credit Parties or their
Restricted Subsidiaries has knowledge of any potential or

72



--------------------------------------------------------------------------------



 



pending strike, walkout or work stoppage which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. No
unfair labor practice complaint is pending against any Credit Party or any of
its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. There are no strikes, walkouts, work
stoppages or other material labor difficulty pending or threatened against any
Credit Party which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     Section 3.22 Accuracy and Completeness of Information.
     No statement, information, report, representation, or warranty made by any
Credit Party in any Credit Document or furnished to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with any Credit
Document contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made and at the time at
which they were made and taken as a whole, not misleading.
     Section 3.23 Material Contracts.
     Schedule 3.23 sets forth a complete and accurate list of all Material
Contracts of the Credit Parties and their Subsidiaries in effect as of the
Closing Date.
     Section 3.24 Insurance.
     The properties of the Credit Parties and their Restricted Subsidiaries are
insured with insurance carriers of at least the same A.M. Best Company rating as
the carriers of the Credit Parties’ insurance on the Closing Date or with a
rating by the A.M. Best Company reasonably acceptable to the Administrative
Agent, not Affiliates of the Credit Parties, in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies of
similar financial condition and strength engaged in similar businesses and
owning similar properties in localities where the Credit Parties or their
Restricted Subsidiaries operate.
     Section 3.25 Security Documents.
     The Security Documents create valid and enforceable security interests in,
and Liens on, the Collateral purported to be covered thereby.
     Section 3.26 Subordinated Debt.
     The subordination provisions set forth in each agreement evidencing
Subordinated Debt are legally valid and enforceable against the parties thereto.

73



--------------------------------------------------------------------------------



 



     Section 3.27 Anti-Terrorism Laws.
     Neither any Credit Party nor, to the knowledge of any Responsible Officer
of any Credit Party, any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with the
Enemy Act”), as amended. Neither any Credit Party nor, to the knowledge of any
Responsible Officer of any Credit Party, any of its Subsidiaries is in violation
in any material respect of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
     Section 3.28 Compliance with OFAC Rules and Regulations.
     (a) None of the Credit Parties or, to the knowledge of any Responsible
Officer of any Credit Party, their Subsidiaries or their respective Affiliates
is in violation of and shall not violate, in each case in any material respect,
any of the country or list based economic and trade sanctions administered and
enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
     (b) None of the Credit Parties or, to the knowledge of any Responsible
Officer of any Credit Party, their Subsidiaries or their respective Affiliates
(i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more than 10% of
its assets located in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any Loan will be used nor have any been used
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions to Closing Date.
     This Agreement shall become effective upon, and the obligation of each
Lender to make the initial Extensions of Credit on the Closing Date is subject
to, the satisfaction of the following conditions precedent:
     (a) Execution of Credit Agreement; Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note,
(iii) for the account

74



--------------------------------------------------------------------------------



 



of the Swingline Lender requesting a promissory note, the Swingline Loan Note,
(iv) counterparts of the Security Agreement and the Pledge Agreement, in each
case executed by duly authorized officers of the Credit Parties or other Person,
as applicable, and (v) counterparts of any other Credit Document, executed by
the duly authorized officers of the parties thereto.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
     (i) Articles of Incorporation/Charter Documents. Original certified
articles of incorporation or other charter documents, as applicable, of each
Credit Party certified (A) by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date, and (B) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.
     (ii) Resolutions. Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the Transactions and authorizing execution and delivery thereof,
certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
     (iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of each Credit Party certified by an officer of such Credit
Party (pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.
     (iv) Good Standing. Original certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.
     (v) Incumbency. An incumbency certificate of each Authorized Officer of
each Credit Party certified by an officer (pursuant to an officer’s certificate
in substantially the form of Exhibit 4.1(b) attached hereto) to be true and
correct as of the Closing Date.
     (c) Legal Opinion of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Credit Parties (which, with respect
to customary corporate opinions relating to the Guarantors, may be prepared by
the Borrower’s in-house counsel), dated the Closing Date and addressed to the
Administrative Agent and the

75



--------------------------------------------------------------------------------



 



Lenders, in form and substance acceptable to the Administrative Agent (which
shall include, without limitation, opinions with respect to the due organization
and valid existence of each Credit Party, opinions as to perfection of the Liens
granted to the Administrative Agent pursuant to the Security Documents and
opinions as to the non-contravention of the Credit Parties’ organizational
documents).
     (d) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
     (i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party or where a filing would need to
be made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches;
     (ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;
     (iii) completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
     (iv) stock or membership certificates, if any, evidencing the certificated
Equity Interests pledged to the Administrative Agent pursuant to the Pledge
Agreement and undated stock or transfer powers duly executed in blank;
     (v) to the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral (excluding all instruments,
documents and chattel paper received in the ordinary course of the business of
the Borrower and its Subsidiaries).
     (e) Insurance. The Administrative Agent shall have received copies of
insurance policies or certificates and endorsements of insurance evidencing
liability, casualty, and property insurance meeting the requirements set forth
herein or in the Security Documents. The Administrative Agent shall be named
(i) as lenders’ loss payee, as its interest may appear, with respect to any such
insurance providing coverage in respect of any Collateral and (ii) as additional
insured, as its interest may appear, with respect to any such insurance
providing liability coverage, and the Credit Parties will use their commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to

76



--------------------------------------------------------------------------------



 



be furnished to the Administrative Agent, that it will give the Administrative
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled.
     (f) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Borrower as to
the Solvency of the Credit Parties and their Subsidiaries taken as a whole,
after giving effect to the Transactions and the initial borrowings under the
Credit Documents, in substantially the form of Exhibit 4.1(f) hereto.
     (g) Account Designation Notice. The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.
     (h) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on the Closing Date.
     (i) Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.
     (j) Compliance with Laws. The financings and other Transactions
contemplated hereby shall be in compliance with all applicable Laws.
     (k) Bankruptcy. There shall be no bankruptcy or insolvency proceedings
pending with respect to any Credit Party or any Subsidiary thereof.
     (l) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.
     (m) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of (i) the financial statements referred to in
Section 3.1(a) and (ii) projections prepared by management of balance sheets,
income statements and cash flow statements of the Borrower and its Subsidiaries,
which will be quarterly for the first year after the Closing Date and annually
thereafter for the term of the Revolving Credit Facility (and which will not be
inconsistent with information provided to the Lead Arrangers prior to the
delivery of the Commitment Letter), each in form and substance satisfactory to
each of them (it being understood that the projections previously delivered to
the Administrative Agent and the Lenders are satisfactory).

77



--------------------------------------------------------------------------------



 



     (n) No Material Adverse Change. Since September 30, 2010 and as of the
Closing Date, there shall have been no material adverse change in the business,
properties, prospects, operations or condition (financial or otherwise) of the
Credit Parties and their Subsidiaries taken as a whole.
     (o) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(o)
stating that (i) there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any Transaction, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date, (ii) immediately after
giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists and (B) all representations and warranties contained herein and
in the other Credit Documents are true and correct and (iii) each of the other
conditions precedent in Section 4.1 have been satisfied, except to the extent
the satisfaction of any such condition is subject to the judgment or discretion
of the Administrative Agent or any Lender.
     (p) Structure. The pro forma capital, ownership and management structure
and shareholding arrangement of the Credit Parties and their Subsidiaries (and
all agreements relating thereto) shall be reasonably satisfactory to the
Administrative Agent.
     (q) Patriot Act. The Credit Parties and their Subsidiaries will have
provided the documentation and other information to the Lenders that is required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.
     (r) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.5.
     (s) Additional Matters. All other documents and legal matters in connection
with the Transactions shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
     Without limiting the generality of the provisions of Section 8.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

78



--------------------------------------------------------------------------------



 



     Section 4.2 Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.
     (c) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect, (ii) the outstanding
LOC Obligations shall not exceed the LOC Committed Amount, and (iii) the
outstanding Swingline Loans shall not exceed the Swingline Committed Amount.
     (d) Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.
     (e) Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, (i) all conditions set forth in Section 2.3 shall have
been satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the Issuing Lender’s risk with
respect to such Defaulting Lender’s LOC Obligations.
     (f) Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.4 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment.

79



--------------------------------------------------------------------------------



 



     (g) Incremental Facility. If an Incremental Facility is requested, all
conditions set forth in Section 2.2 shall have been satisfied.
     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute representations
and warranties by the Credit Parties as of the date of such Extension of Credit
that the conditions set forth above in paragraphs (a) through (g), as
applicable, have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each of the Credit Parties hereby covenants and agrees that on the Closing
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, and (c) the Credit Party Obligations and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full in cash, such Credit Party shall, and shall cause each of their
Restricted Subsidiaries, to:
     Section 5.1 Financial Statements.
     Furnish to the Administrative Agent for distribution to each of the
Lenders:
     (a) Annual Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Borrower is
required by the SEC to deliver its Form 10-K for each fiscal year of the
Borrower and (ii) ninety (90) days after the end of each fiscal year of the
Borrower, a copy of the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
Consolidated statements of income and retained earnings and of cash flows of the
Borrower and its Consolidated Subsidiaries for such year, which shall be audited
by BDO USA, LLP or another firm of independent certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative
Agent, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification;
     (b) Quarterly Financial Statements. As soon as available and in any event
no later than the earlier of (i) to the extent applicable, the date the Borrower
is required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Borrower and (ii) forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Borrower, a copy of the Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such period and
related Consolidated statements of income and of cash flows for the Borrower and
its Consolidated Subsidiaries for such quarterly period; and

80



--------------------------------------------------------------------------------



 



     (c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event not later than the earlier of (i) ninety (90) days after the end of each
fiscal year and (ii) approval by the Board of Directors of the Borrower,
projected annual Consolidated balance sheets and statements of income of the
Borrower and its Consolidated Subsidiaries for the immediately succeeding fiscal
year;
all annual and quarterly financial statements to be delivered pursuant to
Section 5.1(a) and (b) shall be complete and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end audit
adjustments) and prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP as provided in Section 1.3(b).
     Notwithstanding the foregoing, the documents required to be delivered
pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Borrower through
electronic mail; provided that, upon the Administrative Agent’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Administrative Agent.
     Section 5.2 Certificates; Other Information.
     Furnish to the Administrative Agent for distribution to each of the
Lenders:
     (a) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of an
Authorized Officer substantially in the form of Exhibit 5.2(a) stating that
(i) such financial statements present fairly the financial condition, results of
operating and cash flows of the Borrower and its Consolidated Subsidiaries for
the periods indicated in conformity with GAAP and (ii) such Authorized Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period.
     (b) Foreign Subsidiary Financial Statements. Concurrently with the delivery
of the financial statements referred to in Sections 5.1(a) and 5.1(b) above, the
income statement and balance sheet of each Foreign Subsidiary.
     (c) Reports; SEC Filings; Regulatory Reports; Press Releases; Etc. Promptly
upon their becoming available, (i) copies of each annual report, proxy or
financial statement sent to the stockholders of the Borrower, (ii) copies of all
annual and quarterly reports, earnings reports, registration statements and
prospectuses, if any, which the Borrower may file with the SEC under Section 13
or 15(d) of the Exchange Act and (iii) all regulatory reports specifically
concerning the Credit Parties and their Restricted Subsidiaries which could
reasonably be expected to result in material monetary liability or result in a
significant business impact on the Credit Parties taken as a whole; provided

81



--------------------------------------------------------------------------------



 



that in each case, delivery of the items required by this Section 5.2(c) may be
submitted electronically.
     (d) Management Letters; Etc. Promptly upon receipt thereof, copies of any
detailed audit reports or management letters submitted to the board of directors
(or the audit committee of the board of directors) of any Credit Party or any of
their Restricted Subsidiaries in connection with any annual, interim or special
audit of the books of such Person.
     (e) Changes in Corporate Structure. Promptly, but in any event prior to,
any merger, consolidation, dissolution or other material change in corporate
structure of any Credit Party or any of its Restricted Subsidiaries permitted
pursuant to the terms hereof, provide notice of such change in corporate
structure to the Administrative Agent.
     (f) CSO Agreements. Promptly, and in any event within thirty (30) days
after the execution and delivery thereof, copies of each credit services
organization and lender agreement or other similar agreement between any Credit
Party and an unaffiliated, third-party lender in connection with any credit
services organization program implemented by such Credit Party and, at the
request of the Administrative Agent, copies of any other agreements related
thereto.
     (g) General Information. Promptly, such additional financial and other
information concerning the business or corporate affairs of the Credit Parties
and their Restricted Subsidiaries as the Administrative Agent, on behalf of any
Lender, may from time to time reasonably request.
     Section 5.3 Payment of Taxes and Other Obligations.
     The Credit Parties shall, and shall cause each of their Subsidiaries to,
pay and discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all its material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all its material lawful claims which, if unpaid, would by law become
a Lien upon its Property; (c) all its material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness and (d) in the case of the Foreign
Subsidiaries only, all of their material taxes, material lawful claims and
material Indebtedness except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Credit Parties and each Subsidiary shall not be required to pay any
such amount if and so long as the amount, applicability or validity thereof
shall currently be contested in good faith by appropriate proceedings and
appropriate accruals and reserves therefor have been established in accordance
with GAAP.
     Section 5.4 Conduct of Business; Maintenance of Existence; Consents.
     Except as expressly permitted under Section 6.4, (a) continue to engage in
business of the same general type as now conducted by it on the Closing Date and
other businesses related

82



--------------------------------------------------------------------------------



 



thereto or reasonable extensions thereof; provided that the Credit Parties and
their Restricted Subsidiaries may terminate some or all of their consumer
financing and general consumer financial services provided that such termination
could not reasonably be expected to have a Material Adverse Effect,
(b) preserve, renew and keep in full force and effect its legal existence and
good standing under the laws of its jurisdiction of organization, (c) take all
reasonable action to maintain all licenses, approvals, notifications,
registrations, permits, rights, privileges and franchises necessary or desirable
in the normal conduct of its business and comply with all material Contractual
Obligations and Requirements of Law, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     Section 5.5 Maintenance of Property; Insurance.
     (a) Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, maintain all material property necessary in the
operation of its business in good working order and condition (ordinary wear and
tear and obsolescence excepted).
     (b) Maintain with financially sound and reputable insurance companies
liability, casualty and property insurance (including, without limitation,
insurance with respect to its tangible Collateral) in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies of similar financial condition and strength; and furnish to
the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried. The Administrative Agent shall be named
as lenders’ loss payee, as its interest may appear with respect to any property
insurance, and as additional insured, as its interest may appear, with respect
to any such liability insurance, and the Borrower shall use commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will endeavor
to give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or canceled.
     (c) In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.
     Section 5.6 Maintenance of Books and Records.
     Keep proper books, records and accounts in reasonable detail that
accurately and fairly reflect its transactions and dispositions of its assets
and permit preparation of financial statements in accordance with GAAP.
     Section 5.7 Notices.
     Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

83



--------------------------------------------------------------------------------



 



     (a) promptly, but in any event within two (2) Business Days after any
Authorized Officer of a Credit Party knows thereof, the occurrence of any
Default or Event of Default;
     (b) promptly, any default or event of default by a Credit Party under any
Contractual Obligation of (i) any Credit Party or any of its Restricted
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $25,000,000 and (ii) any Foreign Subsidiary which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
     (c) promptly, any litigation, or any investigation or proceeding known or
threatened in writing to any Credit Party (i) (A) affecting any Credit Party,
any of its Restricted Subsidiaries which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or involve a
monetary claim in excess of $25,000,000, or (B) affecting any Foreign Subsidiary
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect (ii) affecting or with respect to this Agreement, any
other Credit Document or any security interest or Lien created thereunder or
(iii) by any Governmental Authority relating to any Credit Party or, to the
knowledge of any Responsible Officer of a Credit Party, any Subsidiary thereof
and alleging fraud by such Person that could reasonably be expected to result in
a monetary claim in excess of $1,000,000;
     (d) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, an application for a waiver or
modification of the minimum funding standard or an extension of any amortization
period under Section 412 of the Code or Sections 303 or 304 of ERISA, a failure
to make any required contribution to a Plan or the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan; (ii) a withdrawal by the
Borrower or any Commonly Controlled Entity from a Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (iii) a complete or partial
withdrawal of the Borrower or any Commonly Controlled Entity from a
Multiemployer Plan or the Reorganization or Insolvency of a Multiemployer Plan;
(iv) the filing of a notice of intent to terminate under Sections 4041 or the
termination of a Multiemployer Plan under 4041A of ERISA or the commencement of
proceedings by the PBGC to terminate a Plan; (v) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, the Plan
or (vi) the institution of any proceedings or the taking of any other action by
the PBGC, any Credit Party, any Commonly Controlled Entity or any Multiemployer
Plan that is reasonably likely to result in the imposition of any liability
under Title IV of ERISA with respect to a Plan, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any Commonly
Controlled Entity;

84



--------------------------------------------------------------------------------



 



     (e) promptly, notice of the creation of any Domestic Subsidiary; and
     (f) promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
     Section 5.8 Environmental Laws.
     (a) Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, comply with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;
     (b) Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings.
     Section 5.9 Financial Covenants.
     Comply with the following financial covenants:
     (a) Total Leverage Ratio. The Total Leverage Ratio, calculated as of the
last day of each fiscal quarter shall be less than or equal to 2.00 to 1.00.
     (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio,
calculated as of the last day of each fiscal quarter, shall be greater than or
equal to 1.25 to 1.0.
     (c) Minimum Net Worth. The Borrower shall not permit Net Worth calculated
at the end of each fiscal quarter to be less than the sum of (i) $501,887,700,
plus (ii) 50% of Consolidated Net Income (with no deduction for net losses
during any quarterly period) earned after December 31, 2010, plus (iii) 100% of
the Net Proceeds received by the Borrower and its Restricted Subsidiaries from
the issuance and sale of Equity Interests of the Borrower or any Restricted
Subsidiary (other than an issuance to

85



--------------------------------------------------------------------------------



 



the Borrower or a wholly-owned Restricted Subsidiary), including any conversion
of debt securities of the Borrower into such Equity Interests after December 31,
2010.
     Section 5.10 Additional Guarantors.
     The Credit Parties will cause each of their Domestic Subsidiaries, whether
newly formed, after acquired or otherwise existing to promptly (and in any event
within thirty (30) days after such Domestic Subsidiary is formed or acquired (or
such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) (a) become a Guarantor hereunder by way of execution of
a Joinder Agreement, and (b) to become a grantor under the Security Agreement
and a pledgor under the Pledge Agreement by executing and delivering to the
Administrative Agent the Security Agreement and the Pledge Agreement or
supplements thereto, whereby such Subsidiary will grant a first priority
perfected security interest in the Collateral of such new Guarantor and a pledge
of 100% of the Equity Interests of such new Guarantor and its Domestic
Subsidiaries (but not including, in any case, Domestic Subsidiaries and Equity
Interests described in the last sentence of Section 5.12(a)) and 65% (or, after
any applicable Change in Law, such higher percentage that would not result in
any adverse tax consequences for such new Guarantor) of the voting Equity
Interests and 100% of the non-voting Equity Interests of its first-tier Foreign
Subsidiaries; provided, however, that to the extent any Domestic Subsidiary is
subject to the terms of any Acquired Indebtedness and such Acquired Indebtedness
prohibits such Domestic Subsidiary from becoming a Guarantor hereunder or
becoming a party to the Security Agreement or Pledge Agreement (provided that
such terms were not incurred in connection with, or in anticipation of, such
acquisition), then such Domestic Subsidiary shall not be required to become a
Guarantor hereunder or to become a party to the Security Agreement or the Pledge
Agreement until such time as such Domestic Subsidiary is no longer subject to
the terms of such Acquired Indebtedness. In connection with the foregoing, the
Credit Parties shall deliver to the Administrative Agent, with respect to each
new Guarantor such documents or agreements as the Administrative Agent may
reasonably request.
     Section 5.11 Compliance with Law.
     Each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, comply in all material respects with the requirements of all
Laws applicable to it or to its business or Property (including, without
limitation, (a) all federal and state registrations required by anti-money
laundering laws, (b) the provisions of the Texas Pawnshop Act (Chapter 371 of
the Texas Finance Code), (c) provisions of the Brady Act and (d) the consumer
loan provisions of the Texas Finance Code), except in such instances in which
(i) such requirement of Law is being contested in good faith or a bona fide
dispute exists with respect thereto; or (ii) the failure to comply therewith
could not be reasonably expected to have a Material Adverse Effect.
     Section 5.12 Pledged Assets.
     (a) Equity Interests. Each Credit Party will cause 100% of the Equity
Interests in each of its direct or indirect Domestic Subsidiaries and 65% (or,
after any applicable Change in Law, such higher percentage that would not result
in any adverse tax consequences for such new Guarantor) of the voting Equity
Interests and 100% of the

86



--------------------------------------------------------------------------------



 



non-voting Equity Interests of its first-tier Foreign Subsidiaries, in each case
to the extent owned by such Credit Party, to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent to the extent
required pursuant to the terms and conditions of the Security Documents;
provided, however, that to the extent any Domestic Subsidiary is subject to the
terms of any Acquired Indebtedness and such Acquired Indebtedness prohibits such
Domestic Subsidiary from becoming a party to the Pledge Agreement (provided that
such terms were not incurred in connection with, or in anticipation of, such
acquisition), then such Domestic Subsidiary shall not be required to become a
party to the Pledge Agreement until such time as such Domestic Subsidiary is no
longer subject to the terms of such Acquired Indebtedness; provided, further,
that if pursuant to a Permitted Restructuring any of the Equity Interests of a
first-tier Foreign Subsidiary becomes owned by another Foreign Subsidiary, the
Administrative Agent shall promptly release any Liens on the Equity Interests of
the former first-tier Foreign Subsidiary. Notwithstanding the foregoing, no
Credit Party shall be required to pledge or otherwise subject to a security
interest (a) more than 65% of the voting Equity Interests in any Domestic
Subsidiary that is disregarded as separate from such Credit Party for U.S.
federal income tax purposes if such Domestic Subsidiary owns (directly or
indirectly through one or more other Domestic Subsidiaries that are disregarded
as separate from such Credit Party for U.S. federal income tax purposes) more
than 65% of the voting Equity Interests in any Foreign Subsidiary and
(b) Investments in the form of Equity Interests in joint ventures formed or
created under Section 6.5(h).
     (b) Personal Property. Each Credit Party will cause all of its Collateral
(other than Equity Interests) now owned or hereafter acquired by it to be
subject at all times to a first priority, perfected Lien (subject in each case
to Permitted Liens and any Permitted Restructuring) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the Credit
Party Obligations to the extent required pursuant to the terms and conditions of
the Security Documents or such other security documents as the Administrative
Agent shall reasonably request; provided, however, that to the extent any
Domestic Subsidiary is subject to the terms of any Acquired Indebtedness and
such Acquired Indebtedness prohibits such Domestic Subsidiary from becoming a
party to the Security Agreement (provided that such terms were not incurred in
connection with, or in anticipation of, such acquisition), then such Domestic
Subsidiary shall not be required to become a party to the Security Agreement
until such time as such Domestic Subsidiary is no longer subject to the terms of
such Acquired Indebtedness.
     Section 5.13 Further Assurances and Post-Closing Covenants.
     (a) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “private” or “confidential” information.

87



--------------------------------------------------------------------------------



 



     (b) Additional Information. The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request, including, without limitation, updates to
Schedules 3.23 and 3.24.
     (c) Visits and Inspections. The Credit Parties shall, subject to
Section 9.14, permit representatives of the Administrative Agent or any Lender,
from time to time upon prior reasonable notice and at such reasonable times
during normal business hours, to visit and inspect its properties (including the
Collateral); inspect and audit its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects all at the expense of the Lenders. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice and at the expense of
the Borrower.
     (d) Further Assurances. Upon the reasonable request of the Administrative
Agent, promptly perform or cause to be performed any and all acts and execute or
cause to be executed any and all documents for filing under the provisions of
the UCC or any other Requirement of Law which are necessary or advisable to
maintain in favor of the Administrative Agent, for the benefit of the Secured
Parties, Liens on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Credit Parties under, the Credit
Documents and all applicable Requirements of Law.
     Section 5.14 Use of Proceeds.
     Use the proceeds of the Extension of Credits solely (a) to refinance
certain existing Indebtedness of the Credit Parties and their Subsidiaries,
(b) to pay any costs, fees and expenses associated with this Agreement on the
Closing Date and (c) or working capital and other general corporate purposes of
the Credit Parties and their Subsidiaries, including the Permitted Acquisitions,
the CCV Acquisition, the CCV Joint Ventures and the other Investments permitted
by Section 6.5(h).
ARTICLE VI
NEGATIVE COVENANTS
     Each of the Credit Parties hereby covenants and agrees that on the Closing
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, that:

88



--------------------------------------------------------------------------------



 



     Section 6.1 Indebtedness.
     No Credit Party will, nor will it permit any Restricted Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:
     (a) Indebtedness arising or existing under this Agreement and the other
Credit Documents;
     (b) (i) Indebtedness of the Credit Parties and their Restricted
Subsidiaries existing as of the Closing Date as referred to in the financial
statements referenced in Section 3.1 (and set out more specifically in
Schedule 6.1(b) hereto) and any renewals, refinancings or extensions thereof in
a principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension and the terms of any such renewal, refinancing
or extension are not materially less favorable to the obligor thereunder and
(ii) Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary or a Credit Party in a transaction permitted hereunder;
provided that any such Indebtedness was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Restricted Subsidiary of a Credit Party and any renewals,
refinancings or extensions thereof that are not materially less favorable to the
obligor thereunder in a principal amount not in excess of that outstanding as of
the date of any such renewal, refinancing or extension or, in the case of
revolving credit facilities, in a principal amount not in excess of the
aggregate amount of commitments as of the date of any such renewal, refinancing
or extension are not materially less favorable to the obligor thereunder;
provided further, that Indebtedness permitted by clauses (ii) above shall not
exceed $50,000,000 in the aggregate at any time outstanding;
     (c) Purchase Money Obligations and Capital Lease Obligations of the Credit
Parties and their Restricted Subsidiaries; provided that the total amount of all
such Indebtedness permitted by this clause (c) shall not exceed $15,000,000 at
any time outstanding;
     (d) Unsecured intercompany Indebtedness among the Credit Parties;
     (e) Indebtedness and obligations owing under (i) Bank Products and
(ii) other Hedging Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;
     (f) Guaranty Obligations in respect of Indebtedness of a Credit Party to
the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section or Section 6.5;
     (g) other unsecured, subordinated Indebtedness of Credit Parties; provided
that (i) the terms of such Indebtedness (other than interest rate and fees) are
generally no more restrictive on the applicable obligor than the terms hereof,
(ii) such Indebtedness shall be fully subordinated to the Credit Party
Obligations hereunder on terms reasonably

89



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent and (iii) prior to the issuance
thereof, the Borrower has delivered to the Administrative Agent a Compliance
Certificate which indicates that on a Pro Forma Basis after giving effect to the
incurrence of any such Indebtedness, the Total Leverage Ratio of the Borrower
and its Subsidiaries shall be not less than 0.25 inside the Total Leverage Ratio
required by Section 5.9 for the most recently ended fiscal quarter (for which
financial statements are available);
     (h) intercompany payables for the purchase of goods and services in the
ordinary course of business in an amount not to exceed $5,000,000 at any time
outstanding;
     (i) Indebtedness consisting of any letter of credit issued to an
unaffiliated third party lender for the account of a borrower of a consumer loan
in connection with the credit services organization program implemented by the
Borrower or any Subsidiary in compliance with applicable provisions of Law;
     (j) surety bonds delivered in the ordinary course of business;
     (k) insurance premium financings entered into in the ordinary course of
business;
     (l) Indebtedness resulting from the endorsement of negotiable instruments,
the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds incurred in the ordinary
course of business; and
     (m) trade payables incurred in the ordinary course of business or accrued
expenses payable on customary terms and conditions in the ordinary course of
business.
     Section 6.2 Liens.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, contract, create, incur, assume or permit to exist any Lien with respect to
any of their respective property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for the following (the “Permitted Liens”):
     (a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent on
behalf of the Secured Parties;
     (b) Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations on a
pari passu basis;
     (c) Liens securing Purchase Money Obligations and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);

90



--------------------------------------------------------------------------------



 



provided, that (i) any such Lien attaches to such property concurrently with or
within ninety (90) days after the acquisition, installation, construction or
improvement thereof and (ii) such Lien attaches solely to the property so
acquired, installed, constructed or improved, as the case may be;
     (d) Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Restricted Subsidiaries,
as the case may be, in conformity with GAAP;
     (e) contractual or statutory Liens such as carriers’, warehousemen’s,
mechanics’, materialmen’s, landlords’, repairmen’s or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than thirty (30) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor;
     (f) pledges or deposits in connection with workers’ compensation,
unemployment insurance, pensions or social security programs and other social
security legislation (other than any Lien imposed by ERISA or the Code);
     (g) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (h) easements, rights of way, restrictions and other similar encumbrances
affecting real property and title defects or irregularities which are minor in
nature, which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
     (i) Liens existing on the Closing Date and set forth on Schedule 6.2(i);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be increased;
     (j) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property) and the principal
amount of the Indebtedness secured by such Lien shall not be increased;
     (k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-

91



--------------------------------------------------------------------------------



 



off or similar rights and remedies covering deposit or securities accounts
(including funds or other assets credited thereto) or other funds maintained
with a depository institution or securities intermediary;
     (l) any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
     (m) restrictions on transfers of securities imposed by applicable
Securities Laws;
     (n) Liens arising out of judgments or awards not resulting in an Event of
Default;
     (o) Liens with respect to Indebtedness incurred under Section 6.1(b)(ii) in
an aggregate principal amount not to exceed $50,000,000 for all such Persons at
any time outstanding; provided, however, that any such Lien may not extend to
any other property of any Credit Party or any other Restricted Subsidiary that
is not a Subsidiary of such Person; provided, further, that any such Lien was
not created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Restricted Subsidiary of
a Credit Party;
     (p) (i) any interest or title of a lessor, lessee, licensee, licensor,
sublessee or sublessor under any lease, license, sublease or (ii) any sale or
leaseback or any encumbrances relating to any transactions permitted under
Section 6.12, entered into by any Credit Party or any Restricted Subsidiary
thereof, in each case, covering only the assets so leased, licensed, subleased
or subject to such sale or leaseback or other encumbrance;
     (q) Liens in favor of the Administrative Agent, Issuing Lender and/or
Swingline Lender to Cash Collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;
     (r) assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;
     (s) good faith deposits in connection with tenders, leases, real estate
bids or contracts;
     (t) Liens on any cash earnest money deposits made in connection with any
letter of intent or purchase or other acquisition agreement permitted hereunder;
     (u) purported Liens evidenced by filings of precautionary UCC financing
statements relating to property leased in the ordinary course of business;

92



--------------------------------------------------------------------------------



 



     (v) options, put and call arrangements, rights of first refusal and similar
rights to Investments in joint ventures or other similar Investments permitted
in Section 6.5;
     (w) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements and Liens securing Indebtedness in respect of
insurance premium financings permitted hereunder;
     (x) pledges or deposits made in the ordinary course of business in
connection with any advance, loan or other extension of credit to a borrower of
a Credit Party or any Restricted Subsidiary;
     (y) stock options and restricted stock awards granted to employees or
directors and directors’ qualifying shares; and
     (z) additional Liens so long as the principal amount of Indebtedness and
other obligations secured thereby does not exceed $5,000,000 in the aggregate.
     Section 6.3 Nature of Business.
     No Credit Party will, nor will it permit any Restricted Subsidiary to,
alter the character of its business in any material respect from that conducted
as of the Closing Date, except as specifically set forth in Section 5.4.
     Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to,
     (a) sell, transfer, lease or otherwise dispose of its property or assets
(each a “Disposition”) or dissolve, liquidate or wind up its affairs, except the
following, without duplication, shall be expressly permitted:
     (i) (A) the Dispositions of inventory and materials in the ordinary course
of business and (B) the conversion of cash into Cash Equivalents and Cash
Equivalents into cash;
     (ii) Dispositions to the extent that they are the result of a Recovery
Event;
     (iii) Dispositions of used, obsolete, worn out or surplus equipment or
other property, in each case, in the ordinary course of business;
     (iv) Dispositions from one Credit Party to another Credit Party or
dissolution, liquidation or winding up of any Credit Party (other than the
Borrower or any Restricted Subsidiary) to the extent any and all assets of such
Credit Party are distributed to another Credit Party;

93



--------------------------------------------------------------------------------



 



     (v) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof;
     (vi) Dispositions permitted under Sections 6.4(b), 6.5, 6.10 and 6.12
     (vii) Dispositions in connection with the termination of any Bank Product;
     (viii) Dispositions constituting a Permitted Restructuring; and
     (ix) other Dispositions not to exceed 5% of total assets of the Credit
Parties (determined on a net book value basis as of the most recently ended
fiscal quarter) in the aggregate in any fiscal year;
     provided that (A) after giving effect to any Disposition pursuant to clause
(ix) above, the Credit Parties shall be in compliance on a Pro Forma Basis with
the financial covenants set forth in Section 5.9 hereof, recalculated for the
most recently ended fiscal quarter for which information is available, (B) with
respect to clause (ix) above, no Default or Event of Default shall exist or
shall result therefrom and (C) any Disposition pursuant to clauses (i), (vi),
(viii) and (ix) shall be for fair market value as reasonably determined by the
Borrower using its good faith judgment; provided, further, that with respect to
sales of assets permitted hereunder only, the Administrative Agent shall be
entitled, without the consent of any Lender, to release its Liens relating to
the particular assets sold; or
     (b) enter into any transaction of merger or consolidation, except for any
merger or consolidation in connection with (i) Investments or acquisitions
permitted pursuant to Section 6.5 so long as the surviving entity of such merger
or consolidation is or becomes a Credit Party, (ii) (y) the merger or
consolidation of a Subsidiary that is not a Credit Party with and into a Credit
Party; provided that such Credit Party will be the surviving entity and (z) the
merger or consolidation of a Credit Party with and into another Credit Party;
provided that if the Borrower is a party thereto, the Borrower will be the
surviving corporation and (iii) the merger or consolidation of a Subsidiary that
is not a Credit Party with and into another Subsidiary that is not a Credit
Party.
     Section 6.5 Advances, Investments and Loans.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, make any Investment or contract to make any Investment except for the
following (the “Permitted Investments”):
     (a) cash, Cash Equivalents and investments that are permitted and approved
by the Borrower in accordance with the Corporate Investment Policy;
     (b) Investments existing as of the Closing Date as set forth on Schedule
6.5(b);

94



--------------------------------------------------------------------------------



 



     (c) receivables owing to the Credit Parties or any of their Restricted
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
     (d) Investments in and loans to any Credit Party;
     (e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $5,000,000 at any time outstanding; provided that such
loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);
     (f) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (g) Permitted Acquisitions;
     (h) Investments (including without limitation, Investments in Unrestricted
Entities); provided that at the time of the making of any such Investment, the
amount of such Investment plus the amount of all other Investments made under
this clause (h) does not exceed twenty-five percent (25%) of Net Worth
determined as of the most recent fiscal quarter end prior to the time of the
making of such Investment;
     (i) the CCV Acquisition;
     (j) Investments in Bank Products;
     (k) any CSO LC Disbursements made by the CSO LC Issuer in connection with
the CSO Program;
     (l) pawn loans, payday loans and other consumer loans or other loans or
advances made to customers of the Borrower and its Restricted Subsidiaries in
the ordinary course of business;
     (m) to the extent constituting an Investment, any Permitted Restructuring;
     (n) Investments received in connection with Dispositions permitted under
Section 6.4 (other than Dispositions permitted under Section 6.5(h)); and
     (o) additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that (i) such loans,
advances and/or Investments made after the Closing Date pursuant to this clause
shall not exceed an

95



--------------------------------------------------------------------------------



 



aggregate amount of $5,000,000 at any one time outstanding and (ii) such loans,
advances and/or Investments may not be made in Unrestricted Entities.
     Section 6.6 Transactions with Affiliates.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder or Affiliate, other than (a) transactions
solely between or among Credit Parties, (b) any Restricted Payment permitted by
Section 6.10 and (c) transactions permitted by Sections 6.4 and 6.5.
     Section 6.7 [Intentionally Omitted].
     Section 6.8 Corporate Changes.
     No Credit Party will, nor will it permit any of its Restricted Subsidiaries
to, (a) change its fiscal year (other than to conform acquired companies’ fiscal
years to that of the Borrower) or (b) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document), operating agreement, Corporate Investment Policy or
bylaws (or other similar document) in any respect materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders. No Credit Party shall (a) change its state of incorporation or
organization, without providing prior written notice to the Administrative Agent
and without filing (or confirming that the Administrative Agent has filed) such
financing statements and amendments to any previously filed financing statements
as the Administrative Agent may require, or change its registered legal name,
without providing prior written notice to the Administrative Agent and without
filing (or confirming that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, (b) have more than one state of incorporation,
organization or formation or (c) change its accounting method (except in
accordance with GAAP) in any manner adverse to the interests of the Lenders
without the prior written consent of the Required Lenders.
     Section 6.9 Limitation on Restricted Actions.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any such
Person to (a) pay dividends or make any other distributions to any Credit Party
on its Equity Interests or with respect to any other interest or participation
in, or measured by, its profits, (b) pay any Indebtedness or other obligation
owed to any Credit Party, (c) make loans or advances to any Credit Party,
(d) sell, lease or transfer any of its properties or assets to any Credit Party,
or (e) act as a Guarantor and pledge its assets pursuant to the Credit Documents
other than such encumbrances or restrictions existing under or by reason of
(i) this Agreement and the other Credit Documents, (ii) applicable Law,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 6.1(b) and (c); provided that

96



--------------------------------------------------------------------------------



 



any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien or (v) customary provisions contained in joint venture
agreements and in agreements relating to the sale of assets of, or an Equity
Interest in, a Credit Party or Restricted Subsidiary pending such sale; provided
such instructions and conditions apply only to the assets or Equity Interests
that are to be sold and such sale is permitted hereunder.
     Section 6.10 Restricted Payments.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, directly or indirectly, declare, order, make or set apart any sum for or pay
any Restricted Payment, except (a) to make dividends payable solely in the same
class of Equity Interests of such Person, (b) to make dividends or other
distributions payable to the Credit Parties (directly or indirectly through its
Subsidiaries) (c) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, to make regularly scheduled interest
payments under any Subordinated Debt; (d) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, to make any
earnout payment required as a result of any acquisition permitted by this
Agreement; and (e) so long as (i) no Default or Event of Default has occurred or
is continuing or would result therefrom and (ii) the Credit Parties have
demonstrated to the reasonable satisfaction of the Administrative Agent that,
after giving effect to such Restricted Payment on a Pro Forma Basis, the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 5.9, then to the extent the conditions set forth in clauses (i) and
(ii) are satisfied, to make other Restricted Payments of the type described in
clauses (a), (b) and (c) thereof in an amount not to exceed $10,000,000 in the
aggregate during any fiscal year of the Borrower.
     Section 6.11 Amendment of Subordinated Debt.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, without the prior written consent of the Required Lenders, amend or modify
or permit the amendment or modification of any term of any document governing or
relating to any Subordinated Debt in a manner that is adverse to the interests
of the Lenders.
     Section 6.12 Sale Leasebacks.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, enter into any Sale and Leaseback Transaction relating to assets with an
aggregate book value in excess of $15,000,000 in any fiscal year.

97



--------------------------------------------------------------------------------



 



     Section 6.13 [Intentionally Omitted].
     Section 6.14 Unrestricted Entities.
     The Credit Parties will not, nor will they permit any Restricted Subsidiary
to, permit their Subsidiaries that are Unrestricted Entities to:
     (a) contract, create, incur, assume or permit to exist any Indebtedness
other than
     (i) Indebtedness of such Person existing on the Closing Date and any
renewals or refinancings thereof;
     (ii) intercompany Indebtedness (A) among Unrestricted Entities or (B) to
the extent permitted under Section 6.5, owed to the Borrower or any other Credit
Party;
     (iii) Indebtedness of the types described in Section 6.1(b)(i), (k),
(l) and (m), in each case as such provisions would relate to Subsidiaries that
are Unrestricted Entities;
     (iv) Indebtedness and Obligations owing with respect to Cash Management
Services and Hedge Agreements;
     (v) Guarantee Obligations of Indebtedness permitted under this Section 6.5
or 6.14; and
     (vi) other Indebtedness in an amount not to exceed $75,000,000.
     (b) contract, create, incur, assume or permit to exist any Lien with
respect to any of their respective property or assets of any kind (whether real
or personal, tangible or intangible), whether now owned or hereafter acquired,
except the following:
     (i) Liens with respect to stock options and restricted stock awards granted
to employees or directors and directors’ qualifying shares;
     (ii) Liens securing Indebtedness of the type described in
Section 6.14(a)(i), (ii) and (iv);
     (iii) Liens of the types described in Section 6.2(e)-(m), (p)(i) and
(r)-(w), in each case as such provisions would relate to Subsidiaries that are
Unrestricted Entities;
     (iv) Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are

98



--------------------------------------------------------------------------------



 



maintained on the books of such Credit Party, Restricted Subsidiary or
Unrestricted Entity;
     (v) Liens arising out of judgments or awards not resulting in an Event of
Default;
     (vi) pledges or deposits made in the ordinary course of business in
connection with any advance, loan or other extension of credit to a borrower of
a Credit Party or any Restricted Subsidiary; and
     (vii) other Liens in an amount not to exceed $75,000,000 in the aggregate.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment. (i) The Borrower shall fail to pay any principal on any Loan
or Note when due (whether at maturity, by reason of acceleration or otherwise)
in accordance with the terms hereof or thereof; or (ii) the Borrower shall fail
to reimburse the Issuing Lender for any LOC Obligations when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof; or (iii) the Borrower shall fail to pay any interest on any Loan or any
fee or other amount payable hereunder when due (whether at maturity, by reason
of acceleration or otherwise) in accordance with the terms hereof and such
failure shall continue unremedied for three (3) days; or (iv) or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations hereunder (after giving effect to the
grace period in clause (iii)); or
     (b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall (i) with
respect to representation and warranties that contain a materiality qualifier
prove to have been incorrect, false or misleading and (ii) with respect to any
representation and warranties that do not contain a materiality qualifier, prove
to have been incorrect, false or misleading in any material respect on or as of
the date made or deemed made; or

99



--------------------------------------------------------------------------------



 



     (c) Covenant Default.
     (i) Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 5.1, 5.2(a),
5.2(b), 5.2(e), 5.4, 5.7(a), 5.9, 5.11, 5.14 or Article VI hereof; or
     (ii) Any Credit Party shall fail to comply with any other covenant
contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above) and, with respect to this clause (ii) only, such breach or
failure to comply is not cured within thirty (30) days following the earlier of
knowledge thereof by any Credit Party or written notice by the Administrative
Agent to the Borrower; or
     (d) Indebtedness Cross-Default. (i) Any Credit Party or any of its
Restricted Subsidiaries shall default in any payment of principal of or interest
on any Indebtedness (other than the Loans, Reimbursement Obligations and the
Guaranty) having an aggregate principal amount outstanding of more than
$10,000,000 beyond any applicable grace period (not to exceed thirty (30) days),
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (ii) any Credit Party or any of its Restricted Subsidiaries
shall default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, Reimbursement
Obligations and the Guaranty) having an aggregate principal amount outstanding
of more than $10,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to be repurchased, prepaid, deferred or redeemed (automatically or
otherwise); or (iii) any Foreign Subsidiary shall default on any Indebtedness
beyond any applicable grace period (not to exceed thirty (30) days), if any,
provided in the instrument or agreement under which such Indebtedness was
created and the result of such default could reasonably be expected to have a
Material Adverse Effect; or (iv) any Credit Party or any of its Restricted
Subsidiaries shall breach or default any Hedging Agreement that is a Bank
Product; or
     (e) [Intentionally Omitted].
     (f) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or

100



--------------------------------------------------------------------------------



 



seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or a
Credit Party or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against a Credit
Party or any of its Subsidiaries (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against a Credit Party or any
of its Subsidiaries (other than an Immaterial Subsidiary) any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of their assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or (iv) a Credit Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) a Credit
Party or any of its Subsidiaries (other than an Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing their inability
to, pay its debts as they become due; or
     (g) Judgment Default. (i) One or more judgments or decrees shall be entered
against a Credit Party or any of its Restricted Subsidiaries involving in the
aggregate a liability (to the extent not covered by insurance) of $10,000,000 or
more and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within ten (10) Business
Days from the entry thereof or (ii) any injunction, temporary restraining order
or similar decree shall be issued against a Credit Party or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (iii) one or more judgments or
decrees shall be entered against a Foreign Subsidiary or any of their
Subsidiaries involving in the aggregate a liability (to the extent not covered
by insurance) that could reasonably be expected to have a Material Adverse
Effect and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within ten (10) Business
Days from the entry thereof; or
     (h) ERISA Default. The occurrence of any of the following: (i) Any Person
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan, (ii) any Plan shall fail to
satisfy the minimum funding standard of Section 302 of ERISA or Section 412 of
the Code or any Lien in favor of the PBGC or a Plan (other than a Permitted
Lien) shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee could reasonably be
expected to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of

101



--------------------------------------------------------------------------------



 



ERISA, or (v) a Credit Party, any of its Restricted Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, any Multiemployer Plan; or
     (i) Change of Control. There shall occur a Change of Control; or
     (j) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document, or any Lien granted thereunder in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or
     (k) Invalidity of Credit Documents. Any Credit Document shall fail to be in
full force and effect in any material respect or shall fail in any material
respect to give the Administrative Agent and/or the Lenders the security
interests, liens, rights, powers, priority and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail to be a first priority, perfected Lien, to the extent required pursuant to
the terms and conditions of the Security Documents, on a material portion of the
Collateral.
     If a Default shall have occurred under the Credit Documents, then such
Default will continue to exist until it either is cured (to the extent
specifically permitted) in accordance with the Credit Documents or is otherwise
expressly waived by Administrative Agent (with the approval of requisite Lenders
(in their sole and absolute discretion) as determined in accordance with Section
9.1); and once an Event of Default occurs under the Credit Documents, then such
Event of Default will continue to exist until it is expressly waived by the
requisite Lenders or by the Administrative Agent with the approval of the
requisite Lenders, as required hereunder in Section 9.1.
     Section 7.2 Acceleration; Remedies.
     Upon the occurrence and during the continuance of an Event of Default,
then, and in any such event, (a) if such event is a Bankruptcy Event,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including, without limitation, the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, any or all of the following actions
may be taken: (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; (ii) the
Administrative Agent may, or upon the written request of the Required

102



--------------------------------------------------------------------------------



 



Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.1 Appointment and Authority.
     Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Other than Section 8.9, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.
     Section 8.2 Nature of Duties.
     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

103



--------------------------------------------------------------------------------



 



     Section 8.3 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 8.4 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other

104



--------------------------------------------------------------------------------



 



distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     Section 8.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

105



--------------------------------------------------------------------------------



 



     Section 8.7 Indemnification.
     The Lenders agree to indemnify the Administrative Agent, the Issuing
Lender, and the Swingline Lender in its capacity hereunder and their Affiliates
and their respective officers, directors, agents and employees (to the extent
not reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their Revolving Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the Transactions or any action taken or omitted by any
such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.
     Section 8.8 Administrative Agent in Its Individual Capacity.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
     Section 8.9 Successor Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the

106



--------------------------------------------------------------------------------



 



retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
     Section 8.10 Collateral and Guaranty Matters.
     (a) Each Lender and each Bank Product Provider irrevocably authorize and
direct the Administrative Agent:
     (i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is permitted to be sold, transferred or otherwise
disposed of or released pursuant to the terms of the Credit Documents, or (C)
subject to Section 9.1, if approved, authorized or ratified in writing by the
Required Lenders;

107



--------------------------------------------------------------------------------



 



     (ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and
     (iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.
     (b) In connection with a termination, release or subordination of a Lien
pursuant to this Section or the release of a Guarantor hereunder, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination, release or subordination
of a Lien or such release of a Guarantor. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Collateral, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section.
     Section 8.11 Bank Products.
     Except as otherwise provided herein, no Bank Product Provider that obtains
the benefits of Sections 2.8 and 7.2, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Credit Party Obligations arising under Bank Products unless the
Administrative Agent has received written notice (including, without limitation,
a Bank Product Provider Notice) of such Credit Party Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendments, Waivers, Consents and Release of Collateral.
     Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided in this Agreement or in the Security Documents or in
accordance with the provisions of this Section. The Required Lenders may or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrower written amendments,
supplements or

108



--------------------------------------------------------------------------------



 



modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of the Default Rate
which shall be determined by a vote of the Required Lenders) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; or
     (ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or
     (iii) release the Borrower or all or substantially all of the value of the
Guaranty, without the written consent of all of the Lenders; provided that any
Guarantor permitted to be released pursuant to the terms of this Agreement may
be released from the Guaranty with the consent of the Administrative Agent; or
     (iv) release all or substantially all of the value of the Collateral
without the written consent of all of the Lenders; provided that any Collateral
permitted to be released pursuant to the terms of this Agreement or the Security
Documents may be released from this Agreement or the Security Documents, as
applicable, with the consent of the Administrative Agent; or
     (v) subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or
     (vi) permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or
     (vii) permit the Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or
     (viii) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders

109



--------------------------------------------------------------------------------



 



without the written consent of the Required Lenders or all the Lenders as
applicable; or
     (ix) amend, modify or waive (A) the order in which Credit Party Obligations
are paid or (B) the pro rata sharing of payments by and among the Lenders, in
each case in accordance with Section 2.11 without the written consent of each
Lender directly affected thereby; or
     (x) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or
     (xi) amend or modify the definition of Credit Party Obligations without the
written consent of each Lender directly affected thereby;
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, the Credit Parties
and the Administrative Agent, without the consent of any Lender, may enter into
any amendment, modification or waiver of any Credit Document, or enter into any
new agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or (ii) correct any obvious error
or omission of a technical nature, in each case that is immaterial (as
determined by the Administrative Agent), in any provision of any Credit
Document, if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein,
(b) the Required Lenders may consent to allow a Credit Party to use cash
collateral

110



--------------------------------------------------------------------------------



 



in the context of a bankruptcy or insolvency proceeding and (c) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent under this Section 9.1, except (i) that the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (ii) to the extent such amendment, waiver or consent
impacts such Defaulting Lender more than the other Lenders.
     For the avoidance of doubt and notwithstanding any provision to the
contrary contained in this Section 9.1, this Agreement may be amended (or
amended and restated) with the written consent of the Credit Parties and the
Administrative Agent in accordance with Section 2.2.
     Section 9.2 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by electronic
communication as follows:

                  (i)   If to the Borrower or any other Credit Party:
 
                    EZCORP, Inc.         1901 Capital Parkway         Austin,
Texas 78746
 
      Attention:   Stephen A. Stamp
 
      Telephone:   (512) 314-2289
 
      Fax:   (512) 314-2229
 
      Email:   stephen_stamp@ezcorp.com
 
                (ii)   If to the Administrative Agent:
 
                    Wells Fargo Bank, National Association, as Administrative
Agent         1525 West W.T. Harris Blvd.         Mail Code MACD1109-019        
Charlotte, North Carolina 28262
 
      Attention:   Syndication Agency Services
 
      Telephone:   (704) 590-2706
 
      Fax:   (704) 590-2782
 
      Email:   agencyservices.requests@wachovia.com
 
                with a copy to:    

111



--------------------------------------------------------------------------------



 



                      Wells Fargo Bank, National Association         111
Congress Avenue         22nd Floor, Suite 2200         Austin, Texas 78701
 
      Attention:   Michael Brewer
 
      Telephone:   (512) 344-7037
 
      Fax:   (866) 412 5793
 
      Email:   Michael.Brewer@wellsfargo.com
 
                (iii)   if to a Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders, the Swingline Lender and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Lender pursuant to Article II if such Lender,
the Swingline Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

112



--------------------------------------------------------------------------------



 



     (d) Platform.
     (i) Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).
     (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.
     Section 9.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 9.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.
     Section 9.5 Payment of Expenses and Taxes; Indemnity.
     (a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent),

113



--------------------------------------------------------------------------------



 



in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Lender and the Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender),
any Lender, the Issuing Lender or the Swingline Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
     (b) Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any other Credit
Document, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned or operated by any Credit Party or any of its Restricted
Subsidiaries, or any liability under Environmental Law related in any way to any
Credit Party or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, provided that no Indemnified
Party will have any right to indemnification for any of the foregoing to the
extent resulting from such Indemnified Party’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. This section (b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from non-Tax
claim.

114



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, none of the Credit Parties shall assert, and each of the
Credit Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions.
     (e) Payments. All amounts due under this Section shall be payable
promptly/not later than ten (10) days after demand therefor.
     (f) Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.
     Section 9.6 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the

115



--------------------------------------------------------------------------------



 



restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

116



--------------------------------------------------------------------------------



 



     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
     (C) the consent of the Issuing Lender and Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the

117



--------------------------------------------------------------------------------



 



applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina (or another location selected by the Administrative Agent) a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided that a Lender shall
only be entitled to inspect its own entry in the Register and not that of any
other Lender.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or

118



--------------------------------------------------------------------------------



 



Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders, Issuing Lender and Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Sections 2.16(d) and 8.7 with respect to
any payments made by such Lender to its Participant(s).
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the approval of 100% of the
Lenders. Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.16, 2.18 and 2.19 as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register in the United States on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     (e) Limitations Upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.14 and 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (such consent
not to be unreasonably withheld or delayed).
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

119



--------------------------------------------------------------------------------



 



     Section 9.7 Right of Set-off; Sharing of Payments.
          (a) If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party which are not paid when due (including applicable grace periods)
under this Agreement or any other Credit Document to such Lender, the Swingline
Lender or the Issuing Lender, irrespective of whether or not such Lender, the
Swingline Lender or the Issuing Lender shall have made any demand under this
Agreement or any other Credit Document and although such obligations are owed to
a branch or office of such Lender, the Swingline Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender, the Swingline Lender and the Issuing Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
          (b) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (B) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y)

120



--------------------------------------------------------------------------------



 



any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in Letters of Credit to
any assignee or participant, other than to any Credit Party or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply) or (z)
(1) any amounts applied by the Swingline Lender to outstanding Swingline Loans
and (2) any amounts received by the Issuing Lender and/or Swingline Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder.
     (c) Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
     Section 9.8 Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
     Section 9.9 Counterparts; Effectiveness; Electronic Execution.
     (a) Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Guarantors, the Administrative Agent and the Lenders and the
Administrative Agent shall have received copies hereof and thereof (facsimile or
otherwise), and thereafter this Agreement shall be binding upon and inure to the
benefit of the Borrower, the Guarantors, the Administrative Agent and each
Lender and their respective successors and permitted assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

121



--------------------------------------------------------------------------------



 



     Section 9.10 Severability.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 9.11 Integration.
     This Agreement and the other Credit Documents represent the agreement of
the Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.
     Section 9.12 Governing Law.
     This Agreement and the other Loan Documents any claims, controversy or
dispute arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) shall be
governed by, and construed in accordance with, the laws of the State of New
York.
     Section 9.13 Consent to Jurisdiction; Service of Process and Venue.
     (a) Consent to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York sitting State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     (b) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
     (c) Venue. Each party hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in paragraph (b) of this

122



--------------------------------------------------------------------------------



 



Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     Section 9.14 Confidentiality.
     Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Agreement, any other Credit
Document or Bank Product or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents, advisors or
other representatives) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (ii) an investor or prospective investor
in securities issued by an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Swingline Lender, the Issuing Lender or any of their respective Affiliates
on a nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” shall mean all information
received from any Credit Party or any of its Subsidiaries relating to any Credit
Party or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender, the Swingline Lender or the Issuing Lender on a nonconfidential basis
prior to disclosure by any Credit Party or any of its Subsidiaries; provided
that, in the case of information received from any Credit Party or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any

123



--------------------------------------------------------------------------------



 



Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 9.15 Acknowledgments.
     The Borrower and the other Credit Parties each hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and
     (c) no joint venture exists among the Lenders and the Administrative Agent
or among the Borrower, the Administrative Agent or the other Credit Parties and
the Lenders.
     Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.17 Patriot Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as

124



--------------------------------------------------------------------------------



 



applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.
     Section 9.18 Resolution of Drafting Ambiguities.
     Each Credit Party acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of this Agreement and the
other Credit Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.
     Section 9.19 Continuing Agreement.
     This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.
     Section 9.20 Press Releases and Related Matters.
     The Credit Parties agree that they will not in the future issue any press
releases or other public disclosure using the name of Administrative Agent or
any Lender or their respective Affiliates and referring to this Agreement or any
of the Credit Documents without the prior written consent of such Person (such
consent not to be unreasonably withheld), unless (and only to the extent that)
the Credit Parties are required to do so under law and then, in any event, the
Credit Parties will consult with such Person before issuing such press release
or other public disclosure. The Administrative Agent or any Lender may, with the
prior written consent of the Borrower (not to be unreasonably withheld), publish
customary advertising material relating to the Transactions using the name,
product photographs, logo or trademark of the Credit Parties.
     Section 9.21 Appointment of Borrower.
     Each of the Guarantors hereby appoints the Borrower to act as its agent for
all purposes under this Agreement and agrees that (a) the Borrower may execute
such documents on behalf of such Guarantor as the Borrower deems appropriate in
its sole discretion and each Guarantor shall

125



--------------------------------------------------------------------------------



 



be obligated by all of the terms of any such document executed on its behalf,
(b) any notice or communication delivered by the Administrative Agent or the
Lender to the Borrower shall be deemed delivered to each Guarantor and (c) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, instrument or agreement executed by the Borrower on behalf of each
Guarantor.
     Section 9.22 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each Transaction, each of the Credit
Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and WFS each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Credit Party or any of their Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor WFS has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to any of the Transactions or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or WFS has advised or is currently advising any Credit
Party or any of its Affiliates on other matters) and neither the Administrative
Agent nor WFS has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent and WFS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or WFS with respect to any breach or alleged breach of
agency or fiduciary duty.
     Section 9.23 Responsible Officers.
     The Administrative Agent and each of the Lenders are authorized to rely
upon the continuing authority of the Responsible Officers with respect to all
matters pertaining to the Credit Documents including, but not limited to, the
selection of interest rates, the submission of requests for Extensions of Credit
and certificates with regard thereto. Such authorization may be

126



--------------------------------------------------------------------------------



 



changed only upon written notice to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
the Person giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Administrative Agent (or
such earlier time as agreed to by the Administrative Agent).
ARTICLE X
GUARANTY
     Section 10.1 The Guaranty.
     In order to induce the Lenders to enter into this Agreement and any Bank
Product Provider to enter into any Bank Product and to extend credit hereunder
and thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the Credit Party Obligations becomes due and payable hereunder or under
any Bank Product, each Guarantor unconditionally promises to pay such Credit
Party Obligations to the Administrative Agent, the Lenders, the Bank Product
Providers, or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of such Credit Party Obligations. The Guaranty set
forth in this Article X is a guaranty of timely payment and not of collection.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
     Section 10.2 Bankruptcy.
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders and any Bank Product Provider whether
or not due or payable by the Borrower upon the occurrence of any Bankruptcy
Event and unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Bank Product
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender or any Bank Product Provider, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to

127



--------------------------------------------------------------------------------



 



be repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.
     Section 10.3 Nature of Liability.
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
     Section 10.4 Independent Obligation.
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
     Section 10.5 Authorization.
     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Bank Product Provider without notice or demand (except as shall be required
by applicable statute and cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank Product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
Collateral from any Guarantor for the payment of this Guaranty or the Credit
Party Obligations and exchange, enforce or waive rights with respect to and
release any such Collateral, (c) apply such Collateral and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine, (d) release or substitute any one or more endorsers,
Guarantors, the Borrower or other obligors and (e) to the extent otherwise
permitted herein, release or substitute any Collateral.

128



--------------------------------------------------------------------------------



 



     Section 10.6 Reliance.
     It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.
     Section 10.7 Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy of the Administrative Agent, any Lender or any Bank Product
Provider whatsoever. Each of the Guarantors waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnification obligations), including, without limitation, any
defense based on or arising out of the disability of the Borrower, any other
guarantor or any other party, or the unenforceability of the Credit Party
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent or any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations have been paid in full and the Commitments
have been terminated. Each of the Guarantors waives any defense arising out of
any such election by the Administrative Agent or any of the Lenders, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurrence of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

129



--------------------------------------------------------------------------------



 



     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Credit Party Obligations of the Borrower
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrower until such time as the Credit Party Obligations
(other than contingent indemnification obligations) shall have been paid in full
and the Commitments have been terminated.
     Section 10.8 Limitation on Enforcement.
     The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.
     Section 10.9 Confirmation of Payment.
     The Administrative Agent and the Lenders will, upon request after payment
of the Credit Party Obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.
[Signature Pages Follow]

130



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

              BORROWER:   EZCORP, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
            GUARANTORS:   EZPAWN HOLDINGS, INC.,         a Delaware corporation
   
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           

                  TEXAS EZPAWN MANAGEMENT, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                TEXAS EZPAWN, L.P., a Texas limited partnership
By: TEXAS EZPAWN MANAGEMENT, INC.,
        its general partner    
 
           
 
      /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  EZCORP ONLINE, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN MEXICO HOLDINGS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
                  EZPAWN MEXICO LTD., INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                VALUE FINANCIAL SERVICES, INC., a Florida corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                VFS MEXICO OPERATIONS, LLC, a Florida limited liability company
   
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  VFS MEXICO SERVICES, LLC, a Florida limited liability company
   
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN ALABAMA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN LOUISIANA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
                  EZPAWN COLORADO, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN NEVADA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  EZPAWN OKLAHOMA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN ARKANSAS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN FLORIDA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN INDIANA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
                  EZPAWN TENNESSEE, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  EZPAWN GEORGIA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZPAWN ILLINOIS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZMONEY MANAGEMENT, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                TEXAS PRA MANAGEMENT, L.P., a Texas limited partnership
By: EZMONEY MANAGEMENT, INC.,
       its general partner    
 
           
 
      /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZMONEY HOLDINGS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  PAYDAY LOAN MANAGEMENT, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                TEXAS EZMONEY, L.P., a Texas limited partnership    
 
           
 
  By:   PAYDAY LOAN MANAGEMENT, INC., its general partner      
 
      /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                EZMONEY COLORADO, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                EZMONEY UTAH, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
       
 
                EZMONEY NEBRASKA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
           

 



--------------------------------------------------------------------------------



 



                  EZMONEY KANSAS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer           EZMONEY WISCONSIN INC., a Delaware
corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
           
 
                EZMONEY ALABAMA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
     
 
   
 
                EZMONEY MISSOURI, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                EZMONEY SOUTH DAKOTA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    

 



--------------------------------------------------------------------------------



 



                  EZMONEY IDAHO, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                EZMONEY CANADA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
                EZCORP INTERNATIONAL, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and Controller    
 
         
 
                EZCORP INTERNATIONAL HOLDINGS, L.L.C., a Delaware limited
liability company    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                EZPAWN UTAH, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         

 



--------------------------------------------------------------------------------



 



                  EZPAWN WISCONSIN, INC., a Delaware corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         
 
                MM MERGER SUB, INC., a Colorado corporation    
 
           
 
  By:   /s/ Daniel M. Chism    
 
  Name:   Daniel M. Chism    
 
  Title:   Vice President and
Chief Accounting Officer    
 
         

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
a Lender and as Administrative Agent on behalf of the Lenders    
 
           
 
  By:   /s/ Michael Brewer    
 
     
 
   
 
  Name:   Michael Brewer    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              LENDER:   COMPASS BANK, as a Lender    
 
           
 
  By:   /s/ D. Sowards    
 
  Name:   Debbie Sowards    
 
  Title:   Sr. Vice President    

 



--------------------------------------------------------------------------------



 



              LENDER:   AMEGY BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Monica Libbey    
 
  Name:   Monica Libbey    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              LENDER:   BOKF, N.A. doing business as Bank of Texas, as a Lender
   
 
           
 
  By:   /s/ Alan Morris    
 
  Name:   Alan Morris    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              LENDER:   U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Kenneth R. Fieler    
 
  Name:   Kenneth R. Fieler    
 
  Title:   Assistant Vice President
U.S. Bank, N.A.    

 



--------------------------------------------------------------------------------



 



[SCHEDULES AND EXHIBIT OMITTED]

